Exhibit 10.1

 

CREDIT AGREEMENT
dated as of March 6, 2015


among


FLEXSHOPPER 2, LLC,
as Company,



WELLS FARGO BANK, NATIONAL ASSOCIATION
as Paying Agent,



VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,


and


WE 2014-1, LLC,
as Administrative Agent




________________________________________________________



Securitization Warehouse Facility

________________________________________________________

 

 

[graph.jpg]

 

i

 

 



Table of Contents





    Page       SECTION 1. DEFINITIONS AND INTERPRETATION 1   1.1 Definitions 1  
1.1 Accounting Terms 21   1.2 Interpretation, etc 21 SECTION 2. LOANS 21   2.1
Loans 21   2.2 Pro Rata Shares 22   2.3 Use of Proceeds 22   2.4 Evidence of
Debt; Register; Lenders’ Books and Records; Notes 23   2.5 Interest on Loans 23
  2.6 Default Interest 23   2.7 Fees 24   2.8 Maturity Date 24   2.9 Voluntary
Commitment Reductions 24   2.10 Borrowing Base Deficiency 24   2.11 Controlled
Accounts 24   2.12 Application of Proceeds 26   2.13 General Provisions
Regarding Payments 27   2.14 Ratable Sharing 27   2.15 Increased Costs; Capital
Adequacy 28   2.16 Taxes; Withholding, etc 29   2.17 Defaulting Lenders 31  
2.18 Intention of Parties 31   2.19 The Paying Agent 32 SECTION 3. CONDITIONS
PRECEDENT 33   3.1 Conditions Precedent to Effectiveness of the Agreement 33  
3.2 Conditions to Each Loan 34 SECTION 4. REPRESENTATIONS AND WARRANTIES 35  
4.1 Organization; Requisite Power and Authority; Qualification; Other Names 35  
4.2 Capital Stock and Ownership 35   4.3 Due Authorization 35   4.4 No Conflict
35   4.5 Governmental Consents 36   4.6 Binding Obligation 36   4.7 Eligible
Leases 36   4.8 Historical Financial Statements 36   4.9 No Material Adverse
Effect 36   4.10 Adverse Proceedings, etc 36   4.11 Payment of Taxes 36

 



ii

 

  

  4.12 Title to Assets 35   4.13 No Indebtedness 35   4.14 No Defaults 35   4.15
Material Contracts 35   4.16 Government Contracts 35   4.17 Governmental
Regulation 36   4.18 Margin Stock 37   4.19 Employee Benefit Plans 37   4.20
Certain Fees 37   4.21 Solvency; Fraudulent Conveyance 37   4.22 Compliance with
Statutes, etc 37   4.23 Matters Pertaining to Related Agreements 37   4.24
Disclosure 37   4.25 Patriot Act 38   4.26 Remittance of Collections 38 SECTION
5. AFFIRMATIVE COVENANTS 38   5.1 Financial Statements and Other Reports 40  
5.2 Existence 40   5.3 Payment of Taxes and Claims 41   5.4 Insurance 41   5.5
Inspections; Compliance Audits; Regulatory Review 42   5.6 Lenders Meetings 42  
5.7 Compliance with Laws 42   5.8 Separateness 42   5.9 Further Assurances 42  
5.10 Communication with Accountants 42   5.11 Special Covenants Regarding CRR
Compliance 43   5.12 Acquisition of Leases 43   5.13 Performance Covenants 43  
5.14 Officers 43   5.15 Termination of Backup Servicer 43 SECTION 6. NEGATIVE
COVENANTS 44   6.1 Indebtedness 44   6.2 Liens 44   6.3 Equitable Lien 44   6.4
No Further Negative Pledges 44   6.5 Subsidiaries 44   6.6 Investments 44   6.7
Fundamental Changes; Disposition of Assets; Acquisitions 45   6.8 Sales and
Lease Backs 45   6.9 Transactions with Shareholders and Affiliates 45   6.10
Conduct of Business 45   6.11 Fiscal Year 45

 



iii

 



 

  6.12 Servicer; Backup Servicer; Verification Agent 45   6.13 Acquisitions of
Leases 45   6.14 Independent Manager4 45   6.15 Organizational Agreements and
Credit Documents 46   6.16 Changes in Underwriting or Other Policies; Certain
Methodologies 46   6.17 Tax Treatment 46   6.18 Lease Forms 46   6.19 Second
Warehouse Facility 46   6.20 Restricted Payments 46 SECTION 7. EVENTS OF DEFAULT
47   7.1 Events of Default 47 SECTION 8. ADMINISTRATIVE AGENT 50   8.1
Appointment of Administrative Agent 50   8.2 Powers and Duties 50   8.3 General
Immunity 50   8.4 Lenders’ Representations, Warranties and Acknowledgment 50  
8.5 Right to Indemnity 51   8.6 Successor Administrative Agent 51   8.7
Collateral Documents 51 SECTION 9. MISCELLANEOUS 52   9.1 Notices 52   9.2
Expenses 52   9.3 Indemnity 52   9.4 Amendments and Waivers 53   9.5 Successors
and Assigns; Participations 54   9.6 Independence of Covenants 56   9.7 Survival
of Representations, Warranties and Agreements 56   9.8 No Waiver; Remedies
Cumulative 56   9.9 Marshalling; Payments Set Aside 56   9.10 Severability 56  
9.11 Obligations Several; Actions in Concert 57   9.12 Headings 57   9.13
APPLICABLE LAW 57   9.14 CONSENT TO JURISDICTION 57   9.15 WAIVER OF JURY TRIAL
58   9.16 Confidentiality 58   9.17 Usury Savings Clause 59   9.18 Counterparts
59   9.19 Effectiveness 59   9.20 Patriot Act 59



 

iv

 





APPENDICES: A Commitments   B Principal Offices/Notice Addresses   C Eligibility
Criteria   D Advance Rate Step-Down Trigger Level       SCHEDULES: 1 Financial
Covenants   2 Jurisdictions of Organization   3 Organizational and Capital
Structure   4 Underwriting Policies   5 Intentionally Omitted   6 Key Persons  
7 Eligible Retailers   8 Eligible Merchandise   9 Schedule of Fees      
EXHIBITS: A Form of Assignment and Assumption Agreement   B Form of Borrowing
Base Certificate   C Form of Certificate Regarding Non-Bank Status   D Form of
Compliance Certificate   E Form of Funding Notice   F Form of Loan Note   G Form
of Lease Agreement



 

v

 





 

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of March 6, 2015 (the “Agreement”), is entered
into by and among FlexShopper 2, LLC, a Delaware limited liability company (the
“Company”), the Lenders party hereto from time to time, (the “Lenders”), Wells
Fargo Bank, N.A., as Paying Agent for the Lenders (in such capacity, "Paying
Agent"), and WE 2014-1, LLC, a Delaware limited liability company, as
Administrative Agent for the Lenders (the “Administrative Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Company desires to borrow from the Lenders from time to time;

WHEREAS, the Lenders shall, at the request of the Company in accordance with the
terms of this Agreement, make Loans to the Company from time to time;

WHEREAS, WE 2014-1, LLC has been requested and is willing to act as
Administrative Agent on behalf of the Lenders in accordance with the terms
hereof;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1.                DEFINITIONS AND INTERPRETATION

1.1              Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Act” as defined in Section 4.25.

“Account Control Agreement” shall mean each of the Lockbox Account Control
Agreement and the Blocked Account Control Agreement.

“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Loans payable hereunder pursuant to Section
2.5 or 2.6 as applicable.

“Adjusted Operating Cash Flow” means, (i) Operating Cash Flow minus (ii)
capitalized expenses minus (iii) any applicable U.S. federal or state income
taxes plus (iv) (a) Consolidated Total Debt as of the last day of the current
Fiscal Quarter minus (b) the Consolidated Total Debt as of the last day of the
prior Fiscal Quarter.

 

“Adjusted Vintage Pool” means as of any date of determination, for any Monthly
Vintage Pool:

(i) If the aggregate Order Value of Delayed EPO Leases exceeds 10% of the
aggregate Order Value of the related Monthly Vintage Pool, the Adjusted Vintage
Pool shall be comprised of the population of Leases comprising a Monthly Vintage
Pool excluding all Leases that are Early Purchase Option Leases.

(ii) At all other times, the Adjusted Vintage Pool shall be the population of
Leases comprising a Monthly Vintage Pool excluding all Leases that are EPO
Leases.



1

 

 

“Administrative Agent” as defined in the preamble hereto. The term
“Administrative Agent” shall include, for all purposes of the Credit Documents,
any successor Administrative Agent appointed pursuant to Section 8.6(a)(i)
(including, for the avoidance of doubt and without limitation, any successor
Administrative Agent appointed pursuant to the last sentence thereof).

“Advance Rate Step-Down Event” shall be in effect on any date that (i) the
Advance Rate Step-Down Ratio is less than the related Advance Rate Step-Down
Trigger Level, for two or more Seasoned Net Vintage Pools concurrently; and/or
(ii) the Payment Processing Expense Ratio is greater than 8%.

“Advance Rate Step-Down Ratio” calculated for each Seasoned Net Vintage Pool
comprised of Pledged Leases, shall mean the percentage equivalent of a fraction
equal to (A) the cumulative sum of all Collections (net of any amounts collected
with respect to such Leases pursuant to the payment of sales and use taxes)
 received with respect to the related Pledged Leases, over (B) the aggregate
original Order Value associated with such related Pledged Leases.

“Advance Rate Step-Down Trigger Level” for any date of determination, the
applicable percentage specified in Appendix D attached hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company, Seller or any Subsidiary thereof) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the actual knowledge of Company or Seller, threatened in
writing against or affecting Company, Seller or any Subsidiary thereof, or any
of their respective property.

“Affected Party” means any Lender, the Paying Agent, WE 2014-1, LLC, in its
individual capacity and in its capacity as Administrative Agent, and, with
respect to each of the foregoing, the parent company or holding company that
controls such Person.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.

“Aggregate Amounts Due” as defined in Section 2.14.

“Agreement” means this Credit Agreement, dated as of March 6, 2015, as it may be
amended, supplemented or otherwise modified from time to time.



2

 

 

“Amortized Order Value” means with respect to any Lease contract the (i) Order
Value minus (ii) the product of (a) 1 divided by the Total Payback Multiple and
(b) the cumulative Collections received with respect to such Lease since
inception net of cumulative amounts collected with respect to any Lease pursuant
to the payment of sales and use taxes.

“Applicable Advance Rate” means the “Applicable Advance Rate” described in the
Fee Letter.

“Applicable Margin” means the “Applicable Margin” described in the Fee Letter.

““Approved State” means each of the 50 United States of America and the District
of Columbia, other than New Jersey, Minnesota, North Carolina and Wisconsin,
provided, however, that, in the event that the Requisite Lenders revoke the
designation or restore a previously revoked designation of any jurisdiction as
an “Approved State” due to a change in, or change in the interpretation of, the
regulations or law (including case law) relating to (i) the origination,
administration, servicing or terms, of any lease made to an Obligor; (ii) the
choice of law, or the enforceability of the choice of law, that governs a lease
made to an Obligor; or (iii) the choice of venue or the choice of jurisdiction,
or the enforceability of the choice of venue or the choice of jurisdiction, that
governs a lease made to a Obligor, then upon receipt by Company of written
notice thereof from the Administrative Agent, each such jurisdiction shall or
shall no longer constitute an “Approved State”, as applicable.

“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of the date hereof by and between Intermediate Seller, as Purchaser, and the
Seller, as amended, modified or supplemented from time to time, whereby the
Seller has agreed to sell and Intermediate Seller has agreed to purchase
Eligible Leases from time to time.

“Asset Sale Agreement” means that certain Asset Sale Agreement dated as of the
date hereof by and between Company, as Purchaser, and the Intermediate Seller,
as seller as amended, modified or supplemented from time to time, whereby the
Intermediate Seller has agreed to sell and Company has agreed to purchase
Eligible Leases from time to time.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary, controller or senior vice president of capital markets (or, in each
case, the equivalent thereof).

“Availability” means, as of any date of determination, the amount, if any, by
which the Borrowing Base exceeds the Total Utilization of Commitments.

“Backup Servicer” means First Associates, LLC or any replacement thereof
appointed by the Requisite Lenders in accordance with Section 6.12, who will
perform backup servicing and backup verification functions with respect to the
Eligible Leases.

“Backup Servicing Agreement” means that certain Backup Servicing Agreement dated
as of the date hereof among Company, the Servicer, the Administrative Agent and
Backup Servicer, as it may be amended, modified or supplemented from time to
time in accordance with Section 6.15, and any other agreement entered into from
time to time among Company, the Servicer, the Administrative Agent and Backup
Servicer with respect to the backup servicing and verification of the Eligible
Leases.

“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Account Control Agreement” means that certain account control
agreement, dated as of the date hereof, among the Company, the Administrative
Agent and Wells Fargo Bank, National Association.



3

 

 

“Borrower Pledge Agreement” means that certain pledge agreement pursuant to
which the Intermediate Seller pledges its equity interests in the Company to the
Administrative Agent for the benefit of the Lenders.

“Borrowing Base” means, as of any day, an amount equal to the lesser of:

(a) the amount equal to the following:

(i) the sum of the product of the Applicable Advance Rate multiplied by
Amortized Order Value at such day for each Eligible Lease, plus

(ii) the aggregate amount of Collections in the Lockbox Account and the
Collection Account for Eligible Leases to the extent such Collections and other
funds have already been applied to reduce the Amortized Order Value of the
related Eligible Lease, plus

(iii) the aggregate amount of Collections in the Lockbox Account and the
Collection Account for leases that are not Eligible Leases; minus

(iv) the sum of Accrued Interest Amount as of such day and the aggregate amount
of all accrued and unpaid fees and expenses due hereunder and including (but not
limited to) the Servicing Agreement, the Backup Servicing Agreement, and the
Verification Agent Agreement;  minus

(v) the Charge-Back Reserve Amount; minus

(vi) any amounts collected and on deposit in the Lockbox Account or Collection
Account collected with respect to a Lease pursuant to the payment of sales and
use taxes; and

(b) the Commitment on such date.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B, as amended, restated, supplemented or otherwise modified from time to
time, executed by an Authorized Officer of Company and delivered to
Administrative Agent, the Paying Agent and each Lender, which sets forth the
calculation of the Borrowing Base, including a calculation of each component
thereof.

“Borrowing Base Deficiency” means, as of any day, the amount, if any, by which
the Total Utilization of the Commitments exceeds the Borrowing Base.

“Borrowing Base Report” means a report substantially in the form of Exhibit B,
executed by an Authorized Officer of Company and delivered to the Administrative
Agent, the Paying Agent and each Lender, attached to a Borrowing Base
Certificate.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of Minnesota
or is a day on which banking institutions located in New York are authorized or
required by law or other governmental action to close.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Seller and
its Subsidiaries.

“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s.



4

 

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit C, as amended, restated, supplemented or otherwise modified from
time to time.

“Change of Control” means, at any time, any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 50% of the economic and voting interests (including
the right to elect directors or similar representatives) in the Capital Stock of
Parent the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of
Seller and its Subsidiaries taken as a whole to any “person” (as such term is
given meaning in the Exchange Act and the rules of the SEC thereunder); or (c)
the Intermediate Seller shall cease to beneficially own and control 100% of the
economic and voting interest in the Capital Stock of Company and the Seller
shall cease to beneficially own and control 100% of the economic and voting
interests in the Capital Stock of the Intermediate Seller.

“Charge-Back Reserve Amount” means $0, or such other amount as may be agreed to
from time-to-time by the parties hereto.

“Charged-Off Lease” means a Lease which, in each case, consistent with the
Underwriting Policies, has or should have been written off Company’s books as
uncollectable.

“Checklist” shall have the meaning attributed to such term in the Verification
Agent Agreement.

“Closing Date” means March 6, 2015.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
Pledge Agreement, the Borrower Pledge Agreement and all other instruments,
documents and agreements delivered by, or on behalf of, Company, the
Intermediate Seller or Seller pursuant to this Agreement or any of the other
Credit Documents, as the case may be, in order to grant to, or perfect in favor
of, Administrative Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Administrative Agent or the Secured
Parties therein.

“Collection Account” means an account with account number 84031201 at Wells
Fargo Bank, National Association in the name of Company.

“Collections” means, with respect to each Pledged Lease, any and all cash
collections and other cash proceeds of such Pledged Lease (whether in the form
of cash, checks, wire transfers, electronic transfers or any other form of cash
payment), including, without limitation, all prepayments, all overdue payments,
all prepayment penalties and early termination penalties, all amounts collected
as fees, or charges for late payments with respect to such Pledged Lease, all
recoveries with respect to each Charged-Off Lease, all investment proceeds and
other investment earnings (net of losses and investment expenses) on Collections
as a result of the investment thereof pursuant to Section 6.6, all proceeds of
any sale, transfer or other disposition of any Pledged Lease by Company and all
deposits, payments or recoveries made in respect of any Pledged Lease to any
Controlled Account, or received by Company in respect of a Pledged Lease, and
all payments representing a disposition of any Pledged Lease.



5

 

 

“Commitment” means the commitment of a Lender to make or otherwise fund any Loan
and “Commitments” means such commitments of the Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The Commitment of each Lender will be equal
to zero on the Commitment Termination Date.

“Commitment Period” means the period from the Closing Date to but excluding the
Commitment Termination Date.

“Commitment Termination Date” means the earliest to occur of (i) March 6, 2017,
as such date may be extended in the sole discretion of the Administrative Agent
and the Lenders; (ii) the date the Commitments are permanently reduced to zero
pursuant to Section 2.9(b); (iii) the date of the termination of the Commitments
pursuant to Section 7.1 and (iv) errors, exceptions or discrepancies exist with
respect the reconciliation of the applicable delivered documents to the Lease
File with respect to any Proof of Purchase Verification Event or Verification
Event and such errors, exceptions or discrepancies have not been remedied, for
ten (10) Business Days following written notice thereof by the Required Lenders
to the Company.

“Company” as defined in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D, as amended, restated, supplemented or otherwise modified from
time to time.

“Compliance Review” as defined in Section 5.5(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or that are franchise Taxes or branch profits Taxes.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all long term Indebtedness of Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP,
including all accrued and unpaid interest on the foregoing.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control Agreements” means collectively, the Lockbox Account Control Agreement
and the Blocked Account Control Agreement.

“Controlled Account” means each of the Collection Account, the Sales Tax Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.

“Controlled Account Bank” means Wells Fargo Bank, N.A.

“Credit Date” means the date of a Loan.

“Credit Document” means any of this Agreement, the Loan Notes, if any, the
Collateral Documents, the Asset Purchase Agreement, the Asset Sale Agreement,
the Servicing Agreement, the Backup Servicing Agreement, the Verification Agent
Agreement, the Right of First Refusal Side Letter, the Guarantee Agreement, the
Intermediate Seller Guarantee Agreement, the Validity Guarantee, the Fee Letter
and all other documents, instruments or agreements executed and delivered by
Company or Seller for the benefit of the Administrative Agent or any Lender in
connection herewith.



6

 

 

“CRR” means Articles 404-410 of The European Union Capital Requirements
Regulation (Regulation (EU) No 575/2013), as amended.

“Cumulative Accrued Payment Amount” means a) the Weekly Payment Amount divided
by 7, multiplied by b) the number of calendar days since the first scheduled
Payment Date.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders over the aggregate outstanding
principal amount of all Loans.

“Default Interest Rate” as defined in Section 2.6.

“Defaulted Lease” means, with respect to any date of determination, a Lease
which is a Charged-Off Lease.

“Defaulted Lender Loan” as defined in Section 2.17.

“Defaulting Lender” as defined in Section 2.17.

“Delayed EPO Lease” means any Early Purchase Option Lease exercised by the
Obligor on any date after the related Obligor’s thirteenth rental payment.

“Delinquent Lease” means, as of any date of determination, any Lease with a
Missed Payment Factor of 4.29 or more.

“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.

“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer or Chief Financial Officer.

“Determination Date” means the last day of each Monthly Period.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Early Purchase Option Lease” means any Lease in which the early purchase option
was exercised pursuant to the Lease Agreement.

“Early Termination Fee” means the “Early Termination Fee” as described in the
Fee Letter.“Eligibility Criteria” means the criteria specified in Appendix C
hereto under the definition of “Eligibility Criteria”, subject to any changes
agreed to by each of the Requisite Lenders and Company from time to time.

“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company, so long as no Default or Event of Default has occurred and
is continuing, and Administrative Agent (each such approval not to be
unreasonably withheld); provided, that none of Seller or any Affiliate of Seller
shall, in any event, be an Eligible Assignee.



7

 

 

“Eligible Lease” means a Lease with respect to which the Eligibility Criteria
are satisfied or, solely with respect to the first Loan hereunder, waived by the
Administrative Agent as of the applicable date of determination.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Seller, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“EPO Lease” means any Early Purchase Option Lease that is not a Delayed EPO
Lease.

“Equity Book Value” means, determined in accordance with GAAP, (i) total
stockholders’ equity plus (ii) retained earnings plus (iii) Net Income minus
(iv) dividends. For avoidance of doubt, capitalized research and development
along with amortization of research and development shall be included in the
calculation of this figure.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Seller, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Seller, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Seller, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Seller, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Seller, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Seller, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Seller, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Seller, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.



8

 

 

“E-Sign Lease” means any Lease for which the signature or record of agreement of
the Obligor is obtained through the use and capture of electronic signatures,
click-through consents or other electronically recorded assents.

“Event of Default” means each of the events set forth in Section 7.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to any Affected Party, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Affected Party
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes with
respect to such Affected Party, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Affected Party with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Affected Party became an Affected Party or (ii) such
Affected Party changes its lending office, except in each case to the extent
that, pursuant to Section 2.16(b), amounts with respect to such Taxes were
payable either to such Affected Party’s assignor immediately before such
Affected Party became an Affected Party or to such Affected Party immediately
before it changed its lending office, and (c) any U.S. federal withholding Taxes
imposed under FATCA.

“Exposure” means, with respect to any Lender, as of any date of determination,
(a) prior to the termination of the Commitment, the sum of the Commitment of the
Lender; and (b) after the termination of the Commitment, the aggregate
outstanding principal amount of the Loans owing to the Lender.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.

“Fee Letter” means the letter agreement dated as of the Closing Date between
Company, Administrative Agent and Lenders, as amended, restated, supplemented or
otherwise modified from time to time.

“Financial Covenants” means the financial covenants set forth on Schedule 1
hereto.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Parent that such
financial statements fairly present, in all material respects, the financial
condition of Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject other than Permitted Liens.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Funding Default” as defined in Section 2.17.

“Funding Notice” means a notice substantially in the form of Exhibit E.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.



9

 

 

“Governmental Authorization” means any permit, license, notification,
registration, authorization, plan, directive, consent order or consent decree of
or from any Governmental Authority.

“Guaranty Agreement” means that certain Limited Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent duly executed and delivered
by the Guarantor to the Administrative Agent for the benefit of the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

“Guarantor” means FlexShopper, LLC, a North Carolina limited liability company.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Parent and its Subsidiaries, for the Fiscal Year ended
2013, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Year, certified by
the chief financial officer (or the equivalent thereof) of Parent that they
fairly present, in all material respects, the financial condition of Parent and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject, if applicable, to
changes resulting from audit and normal year-end adjustments.

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any reasonable and
documented fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Credit Documents, any Related
Agreement, or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Loans or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral)).



10

 

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Credit Document.

“Indemnitee” as defined in Section 9.3.

“Indemnitee Agent Party” as defined in Section 8.5(a).

“Independent Manager” as defined in Section 6.14.

“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day, provided that the initial Interest Payment Date shall be April 15,
2015.

“Interest Period” means an interest period (i) initially, commencing on and
including the Closing Date and ending on but excluding the initial Interest
Payment Date; and (ii) thereafter, commencing on and including each Interest
Payment Date and ending on and excluding the immediately succeeding Interest
Payment Date; provided, that no Interest Period with respect to any portion of
the Loans shall extend beyond the Termination Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to each Interest Period.

“Intermediate Seller” means FlexShopper 1, LLC, a Delaware limited liability
company.

“Intermediate Seller Guarantee Agreement” means that certain Limited Guaranty,
in form and substance reasonably satisfactory to the Administrative Agent duly
executed and delivered by the Intermediate Seller to the Administrative Agent
for the benefit of the Lenders, as amended, restated, supplemented or otherwise
modified from time to time.

“Intermediate Seller Limited Liability Company Agreement” means the Limited
Liability Company Agreement of the Intermediate Seller, dated as of March 6,
2015, as it may be amended, restated or otherwise modified from time to time.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Key Person Event” means the termination or resignation of (i) Brad Bernstein;
or (ii) any of the other employees or Persons identified on Schedule 6 that are
not replaced with Persons acceptable to Administrative Agent within 90 days from
the date of termination or resignation.



11

 

 

“ “Late-Eligible Lease” means, as of any date of determination, any Eligible
Lease Missed Payment Factor of greater than 2.14 but less than 4.29.

“Lease” means any lease or similar contract between Seller and an Obligor
pursuant to which Seller leases Merchandise to an Obligor pursuant to the
applicable Lease Agreements, including all rights under any and all security
documents or supporting obligations related thereto, including the applicable
Lease Agreement and the rights with respect to the Merchandise related thereto.

“Lease Agreement” means, a rental-purchase agreement/lease in substantially one
of the forms attached as Exhibit G, as applicable, as may be amended,
supplemented or modified from time to time in accordance with the terms of this
Agreement.

“Lease File” means, with respect to any Lease, (i)  copies of each applicable
document listed in the definition of “Lease Agreements,” (ii) the UCC financing
statement, if any, filed against the Obligor in connection with the origination
of such Lease and (iii) copies of each of the documents required by, and listed
in, the Checklist attached to the Verification Agent Agreement, each of which
may be in electronic form.

“Lender” means collectively, the Persons identified as “Lenders” on Appendix A
and any other Person that becomes a party hereto as a Lender pursuant to an
Assignment Agreement.

“Lender Affiliate” means, as applied to any Lender or the Administrative Agent,
any Related Fund and any Person directly or indirectly controlling (including
any member of senior management of such Person), controlled by, or under common
control with, such Lender or the Administrative Agent. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power (i) to
vote 10% or more of the Securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

“Lender Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Lender Loans of such
Defaulting Lender or by the non-pro rata application of any payments of the
Loans in accordance with the terms of this Agreement), and (b) such Defaulting
Lender shall have delivered to Company and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Company, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“LIBO Rate” means, for any Loan (or portion thereof) for any Interest Period,
the rate per annum as it appears at approximately 11:00 a.m., London time, on
the second Business Day before the first day of such Interest Period by
reference to the ICE Benchmark Administration Interest Settlement Rate (or any
successor thereto) for deposits in dollars for a period of one month (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Paying Agent in its reasonable discretion); provided,
that if such rate is not available at such time for any reason, then the “LIBO
Rate” shall be the rate per annum equal to the average (rounded upward to the
nearest 1/16th of 1%) of the respective rates at which Wells Fargo Bank,
National Association offers deposits in Dollars at or about 10:00 a.m., New York
City time, two Business Days prior to the beginning of the related Interest
Period, in the interbank eurocurrency market where the eurocurrency and foreign
currency and exchange operations in respect of its Eurodollar loans are then
being conducted for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to the applicable
amount of the outstanding principal balance to be accruing interest at the LIBO
Rate during such Interest Period.

“LIBOR Disruption Event” means, with respect to any Interest Period, any of the
following: (i) a determination by any Lender that it would be contrary to law or
to the directive of any central bank or other governmental authority (whether or
not having the force of law) to obtain dollars in the London interbank market to
make, fund or maintain Loans during such Interest Period, (ii) the failure of
the source listed in the definition of “LIBO Rate” to publish a London interbank
offered rate as of 11:00 a.m. London time on the second Business Day prior to
the first day of such Interest Period, together with the failure of Wells Fargo
Bank, National Association to provide notice of an alternate rate (each as
contemplated in such definition), (iii) a determination by any Lender acting
reasonably that the rate at which deposits of United States dollars are being
offered in the London interbank market does not accurately reflect the cost to
such Person of making, funding or maintaining its Loans for such Interest Period
or (iv) the inability of such Lender, because of market events not under the
control of such Person, to obtain United States dollars in the London interbank
market to make, fund or maintain its Loans for such Interest Period.



12

 

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of Company, dated as of the March 6, 2015, as it may
be amended, restated or otherwise modified from time to time in accordance with
Section 6.15.

“Liquidation Fees” means, in the event of any prepayment of a Loan owing to a
Lender, and for the Interest Period during which such Loan was prepaid, the
amount, if any, by which (i) interest would have accrued for each day during
such Interest Period on the reduction of the principal amount of such Loan
during such Interest Period had such reduction not occurred, exceeds (ii) the
positive income, if any, received by such Lender from the investment of the
proceeds of such reduction. A certificate as to the amount of any Liquidation
Fee (including the computation of such amount) shall be submitted by the Paying
Agent on behalf of the affected Lender to Company and Administrative Agent and
shall be conclusive and binding for all purposes, absent manifest error.

“Loan” means a loan made by a Lender to Company pursuant to Section 2.1.

“Loan Note” means a promissory note in the form of Exhibit F hereto, as it may
be amended, supplemented or otherwise modified from time to time.

“Lockbox Account” means a Deposit Account with account number 89181761631 at
Wells Fargo Bank, National Association in the name of Company.

“Lockbox Account Bank” shall mean Wells Fargo Bank, National Association or any
other entity maintaining the Lockbox Account pursuant to the Lockbox Account
Control Agreement.

“Lockbox Account Control Agreement” means that certain account control
agreement, dated as of the date hereof, among the Company, the Administrative
Agent and Wells Fargo Bank, National Association.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect as determined by
Administrative Agent in its sole and absolute discretion on: (i) the business,
operations, properties, assets, financial condition or results of operations of
Parent, Seller and its subsidiaries, taken as a whole; (ii) the ability of
Company to pay any Obligations or Company or Seller to fully and timely perform,
in any material respect, its obligations under any Credit Document; (iii) the
legality, validity, binding effect, or enforceability against Company or Seller
of any Credit Document to which it is a party; (iv) the existence, perfection,
priority or enforceability of any security interest in the Pledged Leases; (v)
the validity, collectability, or enforceability of the Pledged Leases taken as a
whole or in any material part, or (vi) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent and any Lender or any
Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.



13

 

 

“Material Underwriting Policy Change” means any change or modification to the
Underwriting Policies, if such change or modification could be expected to be
adverse to Lenders or the Collateral. “Materials” as defined in Section 5.5(b).

“Maturity Date” means the earlier of (i) twelve (12) months following Commitment
Termination Date or (ii) the date that all unpaid principal amount of and
accrued interest on the Loans and all other Obligations is declared due and
payable pursuant to the terms of this Agreement.

“Merchandise” means consumer goods subject to a Lease Agreement.

“Missed Payment Factor” means, in respect of any Lease on any day, an amount
equal to the:

a)The excess of i) Cumulative Accrued Payment Amount over ii) the actual
cumulative Collections divided by

b)The Weekly Payment Amount

“Minimum Retained Membership Interest” has the meaning assigned to such term in
Section 5.11(b).

“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month.

“Monthly Reporting Date” means the date that is two 2 Business Days prior to
each Interest Payment Date.

“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.

“Monthly Vintage Pool” means as of any date of determination, the pool of Leases
originated by Seller during any Monthly Period.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Income” means, net income or loss, determined in accordance with GAAP and
before any reduction in respect of  dividends.

“Non-Use Fee” has the meaning set forth in the Fee Letter.

“Non-US Lender” as defined in Section 2.16(e)(i).

“Obligations” means all obligations of every nature of Company from time to time
owed to the Administrative Agent (including former Administrative Agents), the
Lenders or any of them, in each case under any Credit Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to Company, would have accrued on any Obligation,
whether or not a claim is allowed against Company for such interest in the
related bankruptcy proceeding), fees, expenses, indemnification or otherwise.



14

 

 

“Obligor” means with respect to any Lease, the Person or Persons obligated to
make payments with respect to such Lease.

“Operating Cash Flow” Operating Cash Flow” means, determined in accordance with
GAAP, Net Income, plus depreciation and amortization, less capital expenditures,
plus changes in working capital comprised of accounts receivable, inventories
(including lease merchandise), other current assets, trade accounts payable,
accrued expenses (including payroll and related taxes), product warranty,
advance payments from customers and long-term accrued expenses.

“Order Value” means with respect to any Lease, the lesser of (i) the “dealer
price” as listed in Exhibit A of the related Lease Agreement and (ii) the sum of
(a) the retail price of the Merchandise as set forth in such Lease Agreement;
and (b) the shipping and handling expenses of the related Lease.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended, including, in the case of Company, its Limited
Liability Company Agreement and in the case of the Intermediate Seller, the
Intermediate Seller Limited Liability Company Agreement. In the event any term
or condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

“Parent” means FlexShopper, Inc., a Delaware corporation.

“Participant Register” as defined in Section 9.5(h).

“Paying Agent” as defined in the preamble hereto.

“Payment” means, with respect to any Lease, the required scheduled Lease payment
in respect of such Lease, as set forth in the applicable Lease Agreement.

“Payment Dates” means, with respect to any Lease, the date a payment is due in
accordance with the Lease Agreement with respect to such Lease as in effect as
of the date of determination.

“Payment Processing Expenses” shall mean all expenses, fees, costs and other
amounts paid to the any Payment Processor (as defined in the Servicing
Agreement), including but not limited to ACH transaction fees, credit card
transaction fees, debt card transaction fees, or any other amounts paid pursuant
any Payment Processing Agreement.

“Payment Processing Expense Ratio” shall mean, as of any date of determination,
the fraction expressed as a percentage of i) the Payment Processing Expenses
with respect to the Pledged Leases over the previous Monthly Period divided by,
ii) the cumulative sum of all Collections with respected to the Pledged Leases
over the previous Monthly Period.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.



15

 

 

“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit,
time deposits, banker’s acceptances, and repurchase agreements having maturities
of not more than 365 days of any bank, the short-term debt obligations of which
are rated A-1+ (or the equivalent) by each of the rating agencies and, if it has
a term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv)
investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (iii) above; and (v)
such other investments as to which the Administrative Agent consent in its
reasonable discretion.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.

“Permitted Liens” means: (i) Liens in favor of Administrative Agent for the
benefit of Secured Parties granted pursuant to any Credit Document, (ii) Liens
for taxes or other governmental charges (x) not at the time delinquent or
thereafter payable without penalty or (y) being contested in good faith by
appropriate proceedings diligently conducted with respect to which reserves, if
any, required in conformity with GAAP shall have been made; (iii) Judgments and
similar Liens in connection with legal proceedings that do not otherwise result
in or cause an Event of Default or adversely impact any Pledged Leases and are
being contested in good faith by appropriate proceedings diligently conducted;
(iv) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code, (v) Liens (including the right of setoff) in favor of a
bank or other depository institution arising as a matter of law encumbering
deposits; (vi) Liens securing the Second Warehouse Facility and (vii) Liens
securing Indebtedness permitted under Section 6.1(e).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledge Agreement” means that certain pledge agreement pursuant to which the
Seller pledges its equity interests in the Intermediate Seller to the
Administrative Agent for the benefit of the Lenders.



16

 

 

“Pledged Leases” shall have the meaning attributed to such term in the Servicing
Agreement and shall include all rights of Company to any lease or similar
contract with an Obligor pursuant to which Seller leases Merchandise to an
Obligor pursuant to the applicable Lease Agreements, including all rights under
any and all security documents or supporting obligations related thereto,
including the applicable Lease Agreement and the rights with respect to the
Merchandise related thereto.

“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be selected by the Paying Agent.

“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be 1140 Avenue of the
Americas, New York, New York 10036 (or such other location within the City and
State of New York as Administrative Agent may from time to time designate in
writing to Company and each Lender).

“Proof of Purchase Verification Event” means the Servicer has caused to be
delivered, on a weekly basis, (which delivery shall be by mutually agreeable
electronic means) to the Administrative Agent a minimum of thirty-five (35)
randomly selected or otherwise acceptable to the Administrative Agent
receipts/proofs of purchases related to Pledged Leases.

“Pro Rata Share” means, with respect to any Lender, the Commitment of such
Lender at such time, divided by the aggregate amount of the Commitments of all
Lenders at such time.

“Register” as defined in Section 2.4(b).

“Related Agreements” means, collectively the Organizational Documents of
Company.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement and Asset Sale Agreement, as applicable.

“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.

“Requisite Lenders” means Lenders whose aggregate Exposures equal 50% or more of
all Exposures. The Exposure of a Defaulting Lender shall be disregarded in
determining the Requisite Lenders as of any determinate date.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Parent.

“Retained Interest” has the meaning assigned to such term in Section 5.11.

“Right of First Refusal Side Letter” means the letter agreement, dated as of the
date hereof, among Company, the Servicer and the Administrative Agent, as it may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

“Risk Retention Requirements” means the CRR, as supplemented by Commission
Delegated Regulation (EU) No 625/2014 of 13 March 2014 and Commission Delegated
Regulation (EU) No 602/2014 of 4 June 2014.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its permitted successors and assigns.



17

 

 

“Sales Tax Account” means a segregated account of Company into which Paying
Agent, at the direction of the Administrative Agent, shall deposit all payments
which the Servicer certifies were received from Obligors related to sales and
use taxes.

“Seasoned Net Vintage Pool” means as of any date of determination, any Adjusted
Vintage Pool that is seasoned more than one month.

“SEC” means the Securities and Exchange Commission.

“Second Warehouse Facility” means a loan facility in an amount not to exceed the
aggregate Commitments of the Lenders as of the date of determination made to a
direct or indirect wholly-owned Subsidiary of Seller that is not also a
Subsidiary of Intermediate Seller pursuant to which (x) the Seller sells
directly or indirectly certain of its Leases to such Subsidiary, (y) Seller
guarantees such loan facility in whole or in part and/or (z) such Leases and the
equity interests in such Subsidiary are pledged as collateral. Notwithstanding
the foregoing, copies of documents relating to such Second Warehouse Facility
shall be provided to the Administrative Agent at least 10 Business Days prior to
the execution of such documents, provided that such documents may be provided on
a redacted basis if required by the confidentiality provisions of such
documents.

“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date between Company, the Servicer and the Administrative Agent, as it
may be amended, restated or otherwise modified from time to time.

“Seller” means FlexShopper, LLC a North Carolina limited liability company.

“Servicer” means Seller, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Seller as the “Servicer” in
accordance with the Servicing Agreement, any Successor Servicer.

“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.

“Servicing Agreement” means that certain Servicing Agreement dated as of the
Closing Date between Company, Seller and the Administrative Agent, as it may be
amended, restated or otherwise modified from time to time, and, after the
appointment of any Successor Servicer, the Successor Servicing Agreement to
which such Successor Servicer is a party, as it may be amended, restated or
otherwise modified from time to time.

“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.



18

 

 

“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.

“Solvent” means, with respect to Company, that as of the date of determination,
both (i) (a) the sum of such entity’s debt (including contingent liabilities)
does not exceed the present fair saleable value of such entity’s present assets;
(b) such entity’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (c) such entity has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such entity is “solvent” within the
meaning given that term and similar terms under laws applicable to it relating
to fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Special Member” shall have the meaning attribute to such term in that certain
Amended And Restated Limited Liability Company Agreement of Flexshopper 2, LLC,
entered into by the Intermediate Seller and the initial Independent Manager.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.

“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.

“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.

“Termination Date” means the date on which all of the following have occurred:
(i) all Loans have been repaid in full in cash, (ii) all other Obligations
(other than contingent indemnification obligations for which demand has not been
made) under this Agreement and the other Credit Documents have been paid in full
in cash or otherwise completely discharged, and (iii)(x) the Commitments have
been permanently reduced to zero pursuant to Section 2.9(c), or (y) the
Commitments have been terminated pursuant to Section 7.1.

“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.



19

 

 

“Total Utilization of Commitments” means, as at any date of determination, the
aggregate principal amount of all outstanding Loans.

“Transaction Costs” means the fees, costs and expenses payable by Seller or
Company on or within ninety (90) days after the Closing Date in connection with
the transactions contemplated by the Credit Documents.

“Total Payback Multiple” means, for any Lease, the sum of all scheduled payments
with respect to such Lease (net of scheduled payments of sales and use tax with
respect to a Lease), expressed as a percentage of the original Order Value.

“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement and Asset Sale Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Underwriting Policies” means the Underwriting Dossier in the form attached
hereto as Schedule 4, as such policies, procedures, guidelines and methodologies
may be amended from time to time in accordance with Section 6.16.

““Unrestricted Cash” means cash and Cash Equivalents that are not controlled by
or subject to any Lien or other preferential arrangement in favor of any
creditor.

“Validity Guarantor” means Brad Bernstein.

“Validity Guarantee” means that certain guarantee agreement whereby the Validity
Guarantor agrees, upon the occurrence of certain enumerated events, to
absolutely, unconditionally and irrevocably guarantee the full and punctual
payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, all amounts due by Company
hereunder.

“Verification Agent” means Wells Fargo Bank, N.A., in its capacity as the
provider of services under the Verification Agent Agreement, or any successor
thereto or assignee thereof to the extent permitted by the Verification Agent
Agreement.

“Verification Agent Agreement” mean the Verification Agent Agreement, dated as
of the March 6, 2015, by and between Company, Verification Agent and
Administrative Agent, as it may be amended, supplemented or otherwise modified
from time to time.

“Verification Certificate” shall have the meaning attributed to such term in the
Verification Agent Agreement.

“Verification Event” means in accordance with the terms of the Verification
Agent Agreement, Company has delivered, or caused to be delivered to the
Verification Agent, the Lease File related to each Lease that is, on such Credit
Date, being transferred and delivered to Company pursuant to the Asset Sale
Agreement, and the Administrative Agent has received a Verification Certificate
from the Verification Agent.

“Weekly Payment Amount” means, for any Lease the “Total of Payments” (not
including sales and use tax) listed on the Lease Agreement divided by 52.



20

 

 

1.1              Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by Company to Lenders pursuant to
Section 5.1(a) and Section 5.1(b) shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable). If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Credit Document, and either Company, the
Requisite Lenders or the Administrative Agent shall so request, the
Administrative Agent, the Lenders and Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP and accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements and (b) Company shall provide to the Administrative Agent
and each Lender financial statements and other documents required under this
Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. If Administrative Agent and Company cannot agree upon the
required amendments within thirty (30) days following the date of implementation
of any applicable change in GAAP, then all financial statements delivered and
all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Credit Documents shall be prepared,
delivered and made without regard to the underlying change in GAAP.

1.2              Interpretation, etc. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference. References herein to any Section, Appendix, Schedule
or Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

Section 2.                LOANS

2.1              Loans.

(a)                Commitments.

(i)                 During the Commitment Period, subject to the terms and
conditions hereof, including, without limitation delivery of an updated
Borrowing Base Certificate and Borrowing Base Report, each Lender severally
agrees to make Loans to Company in an aggregate amount up to but not exceeding
such Lender’s Commitment; provided that no Lender shall make any such Loan or
portion thereof to the extent that, after giving effect to such Loan:

a)                  the aggregate Total Utilization of Commitments exceeds the
Borrowing Base; or

b)                  the aggregate outstanding principal balance of the Loans
funded by such Lender hereunder exceeds its Commitment.

(b)               Amounts borrowed pursuant to Section 2.1(a) may be reborrowed
during the Commitment Period, and any repayment of the Loans (i) subject to
clause (ii), on any Interest Payment Date shall be applied as set forth in
Section 2.12(a) or (ii) on any date on which an Event of Default has occurred
and is continuing shall be applied as set forth in Section 2.12(b). Each
Lender’s Commitment shall expire on the Commitment Termination Date and all
Loans and all other amounts owed hereunder with respect to the Loans and the
Commitments shall be paid in full no later than the Maturity Date. There shall
be no voluntary prepayments of any Loan made hereunder.

(c)                Borrowing Mechanics for Loans.

(i)                 Loans shall be made in an aggregate minimum amount of
$50,000.

(ii)               Whenever Company desires that Lenders make Loans, Company
shall deliver to Paying Agent, Administrative Agent and each Lender a fully
executed and delivered Funding Notice no later than Noon (New York City time) at
least two (2) Business Days in advance of the proposed Credit Date. Each Funding
Notice shall be delivered with a Borrowing Base Certificate reflecting
sufficient Availability for the requested Loans and a Borrowing Base Report.

(iii)             Each Lender shall make the amount of its Loan available to the
Paying Agent not later than 11:00 a.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars, and upon the written
direction of the Administrative Agent, the Paying Agent shall remit such funds
to Company not later than 4:00 p.m. (New York City time) by wire transfer of
same day funds in Dollars to the account designated by the Company in the
related Funding Notice (which need not be an account of the Company). If the
Paying Agent has not received a written direction from the Administrative Agent
by 4:00 p.m. (New York City time), Paying Agent will wire such funds back to
applicable Lenders.



21

 

 

(iv)             Company may submit a Funding Notice pursuant to this Section
2.1 no more than once per calendar week.

(d)               Deemed Requests for Loans to Pay Required Payments. All
payments of principal, interest, fees, unpaid Transaction Costs, and other
amounts payable to Lenders or parties under this Agreement or any Credit
Document may be paid from the proceeds of Loans, made pursuant to a Funding
Notice from Company pursuant to Section 2.1(c)(ii).

(e)                Increase in Commitments.

(i)                 Requests for Increase. So long as (i) no Event of Default or
Default has occurred and is continuing, (ii) the Total Utilization of
Commitments is at least equal to 50% of the Commitments of all Lenders and (iii)
each Lender has been provided with any diligence and cash flow audit information
it has requested and had adequate time to review, upon notice to the
Administrative Agent and each Lender, Company may from time to time request an
increase in the Commitment with respect to any Lender (with the written consent
of the Administrative Agent in its sole and absolute discretion) at any time
following the Closing Date and prior to the Commitment Termination Date with
respect to such Lender.

(ii)               Elections to Increase. Each Lender being asked to increase
its Commitment shall notify Company whether or not such Person agrees, in its
respective sole and absolute discretion, to the increase to such Commitment. Any
such Person not responding within 10 Business Days after receipt of such request
for an increase shall be deemed to have declined to consent to an increase in
such Lender’s Commitment.

(iii)             Effective Date. If the Commitment of any Lender is increased
in accordance with this Section, the Administrative Agent and the Lender shall
determine the effective date with respect to such increase (such date, the
“Commitment Increase Effective Date”). Upon the occurrence of each such
Commitment Increase Effective Date, the parties hereto shall amend the Agreement
to reflect any changes effected thereby to the Commitment of each Lender.

(iv)             Notification by the Administrative Agent. The Administrative
Agent shall notify each Lender and Company of the Administrative Agent’s and
such Lender’s response to each request made hereunder, the amount of such
increase (if any) and the related Commitment Increase Effective Date. Should any
Lender decline to provide any increase in its Commitment, the Seller shall have
the right (but not the obligation) to (1) seek a Second Warehouse Facility at
any time thereafter, (2) sign and close on such Second Warehouse Facility,
provided, that no Default or Event of Default has occurred and is continuing
hereunder on the date of such signing and closing and (3) draw upon such Second
Warehouse Facility at any time and from time to time, provided, that upon the
first such draw, the Total Utilization of Commitments is equal to the
Commitments of all Lenders and there exists no Default or Event of Default. At
the option of the Administrative Agent, if an Obligor under a Pledged Lease is a
party to another Lease that is not a Pledged Lease, Seller shall have the right
repurchase the applicable Pledged Lease from Intermediate Seller (and
Intermediate Seller shall have the corresponding right to repurchase such
Pledged Lease from the Company), provided, that no Event of Default shall result
from such repurchase. The repurchase price for such Pledged Lease shall be the
greater of (a) the Amortized Order Value for such Lease and (b) any amounts
necessary to cure any then existing Borrowing Base Deficiency. In connection
therewith, Administrative Agent on behalf of the Lenders will promptly release
any Lien on such Pledged Lease and the proceeds thereof so repurchased.

(v)               Conditions to Effectiveness of Increase. As a condition
precedent to each such increase, Company shall deliver to the Administrative
Agent and each Lender, a certificate of the Secretary or Assistant Secretary of
each of Company and the Seller, dated as of the Commitment Increase Effective
Date, (i) certifying and attaching (x) the resolutions of Company approving or
consenting to such Commitment increase and authorizing the execution, delivery
and performance by such Person of the amendment to the Agreement, and (y) all
documents evidencing all other necessary corporate action and governmental
approvals, if any, with respect to such Commitment increase and such amendment
to the Agreement and (ii) certifying that, before and after giving effect to
such increase, (x) the representations and warranties of such Company and the
Seller are true and correct as of the Commitment Increase Effective Date (unless
any such representation or warranty relates to a specific date, in which case,
it shall be true and correct in all material respects as of such date) and (y)
no Event of Default or Default exists.

2.2              Pro Rata Shares. All Loans shall be made by the Lender,
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.

2.3              Use of Proceeds. No portion of the proceeds of any Loan shall
be used in any manner that causes or might cause such Loan or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation thereof or to
violate the Exchange Act.



22

 

 

2.4              Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)                Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
absent manifest error.

(b)               Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of the Lenders
and Loans from time to time (the “Register”). The Register shall be available
for inspection by Company or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Administrative Agent shall record in the
Register the Commitments and the Loans, and each repayment or prepayment in
respect of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Company’s Obligations
in respect of any Loan. Company hereby designates the entity serving as
Administrative Agent to serve as Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and Company hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Administrative Agent and its officers, directors, employees, agents
and affiliates shall constitute Indemnitees.

(c)                Loan Notes. If so requested by any Lender by written notice
to Company (with a copy to Administrative Agent) at any time after the Closing
Date, Company shall execute and deliver to such Lender (and/or, if applicable
and if so specified in such notice, to any Person who is an assignee of such
Lender pursuant to Section 9.6), promptly after Company’s receipt of such
notice) a Loan Note, as applicable, to evidence such Lender’s Loans.

2.5              Interest on Loans.

(a)                Except as otherwise set forth herein, the Loans shall accrue
interest daily in an amount equal to the product of (A) the unpaid principal
amount thereof as of such day and (B) the LIBO Rate for such period (unless a
LIBOR Disruption Event has occurred and is continuing, in which case such rate
shall be the Prime Rate) plus the Applicable Margin.

(b)               Interest payable pursuant to Section 2.5(a) shall be computed
on the basis of a 360-day year, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan shall be included, and the date of payment of such Loan
or the expiration date of an Interest Period applicable to such Loan shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
(1) day’s interest shall be paid on that Loan.

(c)                Except as otherwise set forth herein, interest on each Loan
shall be payable in arrears (i) on and to each Interest Payment Date; (ii) upon
any prepayment of that Loan to the extent accrued on the amount being prepaid;
and (iii) at maturity.

(d)               Paying Agent shall provide to Company on each Interest Rate
Determination Date the LIBO Rate.

2.6              Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable in
accordance with Section 2.12 at a rate that is 2.0% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2.0% per
annum in excess of the interest rate otherwise payable hereunder) (the “Default
Interest Rate”). Payment or acceptance of the increased rates of interest
provided for in this Section 2.6 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.



23

 

 

2.7              Fees.

(a)                Company agrees to pay to the Person entitled to payment
hereunder, including but not limited to payment to each Lender of its Non-Use
Fee, any fees then due and owing to such Person by Company. Company agrees to
pay any Liquidation Fees payable to a Lender in connection with a prepayment of
Loans.

(b)               All fees referred to in Section 2.7(a) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed and shall be
payable monthly in arrears on (i) each Interest Payment Date during the
Commitment Period, commencing on the first such date to occur after the Closing
Date, and (ii) on the Commitment Termination Date.

2.8              Maturity Date. Company shall repay the Loans in full on or
before the Maturity Date.

2.9              Voluntary Commitment Reductions.

(a)                Subject to payment of an Early Termination Fee as described
in this Section 2.9, Company may, upon not less than thirty (30) Business Days’
prior written notice to Administrative Agent and each Lender, at any time and
from time the date that is eighteen (18) months after the Closing Date,
terminate in whole or permanently reduce in part the Commitments in an amount up
to the amount by which the Commitments exceed the Total Utilization of
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Commitments shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount;
and provided further that any such reduction of the Commitments shall effect a
ratable reduction of the Commitments of each Lender. Notwithstanding the
foregoing, voluntary reductions of Commitments are prohibited from the Closing
Date until the date that is eighteen (18) months after the Closing Date.

(b)               Company’s notice shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Commitments shall be
effective on the date specified in Company’s notice and shall reduce the
Commitment of each applicable Lender proportionately to its applicable Pro Rata
Share thereof.

(c)                If Company voluntarily reduces or terminates any Commitments
as provided in this Section 2.9, Company shall pay to each Lender whose
Commitments was terminated or reduced, on the date of such reduction or
termination, the an amount equal to the Early Termination Fee.

2.10          Borrowing Base Deficiency. Company shall prepay the Loans within
three (3) Business Days of the earlier of (i) an Authorized Officer or the Chief
Financial Officer of Company becoming aware that a Borrowing Base Deficiency
exists and (ii) receipt by Company of written notice from the Administrative
Agent or any Lender that a Borrowing Base Deficiency exists, in each case in an
amount equal to such Borrowing Base Deficiency.

2.11          Controlled Accounts.

(a)                Company shall establish and maintain cash management systems
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Company shall not establish or maintain
an account other than a Controlled Account and Company shall not, and shall
cause Servicer not to deposit Collections or proceeds thereof in an account
which is not a Controlled Account (provided, that, inadvertent and
non-reoccurring errors by Servicer in applying such Collections or proceeds that
are promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Administrative Agent on behalf of the Secured Parties and shall
be delivered to the Lenders for application to the Obligations or any other
amount due under any other Credit Document as set forth in this Agreement.

On or prior to the Closing Date, Company shall cause to be established and shall
thereafter cause to be maintained, (i) a trust account (or sub-accounts) in the
name of Company and under the sole dominion and control of, the Administrative
Agent designated as the “Collection Account” bearing a designation clearly
indicating that the funds and other property credited thereto are held for
Administrative Agent for the benefit of the Lenders and subject to the
applicable Control Agreement, (ii) a Deposit Account into which the proceeds of
all Pledged Leases, including by automatic debit from Leases Obligors’ operating
accounts, shall be deposited in the name of Company designated hereunder as the
"Lockbox Account" as to which the Administrative Agent has sole dominion and
control over such account for the benefit of the Secured Parties within the
meaning of Section 9-104(a)(2) of the UCC pursuant to the Lockbox Control
Agreement and (iii) a trust account in the name of Company and under the sole
dominion and control of, the Administrative Agent designated hereunder as the
“Sales Tax Account” bearing a designation clearly indicating that the funds and
other property credited thereto are held for Administrative Agent for the
benefit of the Lenders and subject to the applicable Control Agreement. The
Lockbox Account Control Agreement will provide that all funds in the Lockbox
Account will be swept daily into the Collection Account.



24

 

 

(b)               Lockbox System

(i)                 Company has established pursuant to the Lockbox Account
Control Agreement and the other Control Agreements for the benefit of the
Administrative Agent, on behalf of the Secured Parties, a system of lockboxes
and related accounts or deposit accounts as described in Sections 2.11(a) and
(b) (the “Lockbox System”) into which (subject to the proviso in Section
2.11(a)) all Collections shall be deposited.

(ii)               Company shall grant the Backup Servicer (and its delegates)
and Administrative Agent read-only access to the Lockbox Account.

(iii)             Company shall not establish any lockbox or lockbox arrangement
without the consent of the Administrative Agent in its discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent.

(iv)             Without the prior written consent of the Administrative Agent,
Company shall not (A) change the general instructions given to the Servicer in
respect of payments on account of Pledged Leases to be deposited in the Lockbox
System or (B) change any instructions given to any bank or financial institution
which in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.

(v)               Company acknowledges and agrees that (A) the funds on deposit
in the Lockbox System shall continue to be collateral security for the
Obligations secured thereby, and (B) upon the occurrence and during the
continuance of an Event of Default, at the election of the Requisite Lenders,
the funds on deposit in the Lockbox System may be applied as provided in Section
2.12(b).

(vi)             Company has directed, and will at all times hereafter direct,
the Servicer to direct payment from each of the Obligors on account of Pledged
Leases directly to the Lockbox System. Company agrees (A) to instruct the
Servicer to instruct each Obligors to make all payments with respect to Pledged
Leases directly to the Lockbox System and (B) promptly (and, except as set forth
in the proviso to this Section 2.11(c)(vi), in no event later than two (2)
Business Days following receipt) to deposit all payments received by it on
account of Pledged Leases, whether in the form of cash, checks, notes, drafts,
bills of exchange, money orders or otherwise, in the Lockbox System in precisely
the form in which they are received (but with any endorsements of Company
necessary for deposit or collection), and until they are so deposited to hold
such payments in trust for and as the property of the Administrative Agent;
provided, however, that with respect to any payment received that does not
contain sufficient identification of the account number to which such payment
relates or cannot be processed due to an act beyond the control of the Servicer,
such deposit shall be made no later than the second Business Day following the
date on which such account number is identified or such payment can be
processed, as applicable. The Company or its designee shall be permitted from
time to time to request disbursement of funds on deposit in the Collection
Account for the purchase of additional Eligible Leases pursuant to the terms and
conditions of the Asset Sale Agreement and the Asset Purchase Agreement;
provided that, (i) such additional Eligible Leases are purchased simultaneously
with the funding date for a Loan hereunder and (ii) the Company has delivered a
Borrowing Base Certificate evidencing, after giving effect to the transfer of
Collections and the funding of any Loan being made on such date, no Borrowing
Base Deficiency has occurred or will occur. Upon receipt of such certificate,
and with the consent of and at the direction of the Administrative Agent (which
direction shall not be unreasonably withheld, delayed or conditioned), the
Paying Agent shall remit such funds to the account designated by the Company.

(vii)           The Company (or the Servicer on its behalf) shall, no more than
one time per calendar week, deliver to the Paying Agent, the Administrative
Agent and each Lender a certificate setting forth the amount of sales and use
taxes paid by Obligors with respect to Pledged Leases since the most recently
delivered certificate (or since the Closing Date, in the case of the first such
certificate) and requesting the Paying Agent to transfer such amounts from the
Collection Account to the Sales Tax Account. Upon receipt of such certificate
and at the direction of the Administrative Agent, the Paying Agent shall remit
funds in an amount equal to that specified in such certificate to the Sales Tax
Account.



25

 

 

(viii)         No more than once per month, the Company (or the Servicer on its
behalf) shall deliver to the Paying Agent, the Administrative Agent and each
Lender a certificate certifying the amounts to be disbursed and requesting
disbursement of funds from the Sales Tax Account in the amount necessary to pay
all sales and use tax due or coming due with respect to the Pledged Leases. Upon
receipt of such certificate, and at the direction of the Administrative Agent
(which direction shall not be unreasonably withheld, delayed or conditioned),
the Paying Agent shall transfer such funds to an account designated by the
Servicer.

2.12          Application of Proceeds.

(a)                Application of Amounts in the Collection Account. So long as
no Event of Default has occurred and is continuing (after giving effect to the
application of funds in accordance herewith on the relevant date), on each
Interest Payment Date, amounts specified in the Monthly Servicing Report on
deposit in the Collection Account (net of amounts on deposit in the Collection
Account collected with respect to a Lease pursuant to the payment of sales and
use taxes, if any) shall be applied by the Paying Agent based on the Monthly
Servicing Report as follows:

(i)                 first, to Company, amounts sufficient for Company to
maintain its limited liability company existence and to pay similar expenses up
to an amount not to exceed $10,000 in any Fiscal Year,

(ii)               second, on a pro rata basis, (A) to Verification Agent to pay
any accrued and unpaid fees and expenses of the Verification Agent (B) to the
Company to pay any accrued and unpaid fees and expenses of the Controlled
Account Bank (in respect of the Lockbox Account), (C) to Administrative Agent to
pay any costs, fees or indemnities then due and owing to Administrative Agent
under the Credit Documents; and (D) to Paying Agent to pay any costs, fees or
indemnities then due and owing to Paying Agent under the Credit Documents;

(iii)             third, on a pro rata basis based upon amounts due to such
party, (A) to the Servicer, to pay any accrued and unpaid Servicing Fees and (B)
to the Backup Servicer, to pay any accrued and unpaid Backup Servicing Fees;

(iv)             fourth, on a pro rata basis, to the Lenders to pay costs, fees,
any Liquidation Fees (if applicable) and the outstanding Accrued Interest Amount
and expenses then due and payable by Company pursuant to the Credit Documents;

(v)               fifth, prior to the Commitment Termination Date, on a pro rata
basis, to the Lenders in an amount necessary to reduce any Borrowing Base
Deficiency to zero and, on and after the Commitment Termination Date, on a pro
rata basis, to the Lenders for application to the outstanding principal balance
of the Loans until paid in full;

(vi)             sixth, to pay all other Obligations or any other amount then
due and payable hereunder by Company (other than, prior to the Commitment
Termination Date, principal); and

(vii)           seventh, any remainder to Company.

(b)               Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, on each Interest
Payment Date all amounts in the Controlled Accounts (net of amounts on deposit
in the Collection Account collected with respect to a Lease pursuant to the
payment of sales and use taxes, if any) shall be applied by the Paying Agent as
follows:

(i)                 first, to Company, amounts sufficient for Company to
maintain its limited liability company existence and to pay similar expenses up
to an amount not to exceed $10,000 in any Fiscal Year,

(ii)               second, on a pro rata basis, (A) to Verification Agent to pay
any accrued and unpaid fees and expenses of the Verification Agent (B) to the
Company to pay any accrued and unpaid fees and expenses of the Controlled
Account Bank (in respect of the Lockbox Account), (C) to Administrative Agent to
pay any costs, fees or indemnities then due and owing to Administrative Agent
under the Credit Documents; and (D) to Paying Agent to pay any costs, fees or
indemnities then due and owing to Paying Agent under the Credit Documents;

(iii)             third, on a pro rata basis, (A) to the Servicer, to pay any
accrued and unpaid Servicing Fees and (B) to the Backup Servicer, to pay any
accrued and unpaid Backup Servicing Fees;

(iv)             fourth, on a pro rata basis, to the Lenders to pay costs, fees,
any Liquidation Fees (if applicable) and the outstanding Accrued Interest Amount
and expenses then due and payable by Company pursuant to the Credit Documents;



26

 

 

(v)               fifth, on a pro rata basis, to the Lenders until the Loans are
paid in full;

(vi)             sixth, to pay all other Obligations or any other amount then
due and payable hereunder; and

(vii)           seventh, any remainder to Company.

2.13          General Provisions Regarding Payments.

(a)                All payments by Company of principal, interest, fees and
other Obligations shall be made in Dollars in immediately available funds,
without defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 2:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any prepayment made or any application of funds by
Paying Agent pursuant to Section 2.12 on any Interest Payment Date shall be
deemed for all purposes to have been made in accordance with the deadlines and
payment requirements described in this Section 2.13).

(b)               All payments in respect of the principal amount of any Loan
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid.

(c)                Paying Agent shall promptly distribute to each Lender to such
account as such Lender shall indicate in writing, the applicable Pro Rata Share
of each Lender of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto.

(d)               Whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

(e)                Except as set forth in the proviso to Section 2.13(a), Paying
Agent shall deem any payment by or on behalf of Company hereunder to them that
is not made in same day funds prior to 2:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Interest Rate determined
pursuant to Section 2.6 from the date such amount was due and payable until the
date such amount is paid in full.

2.14          Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by payment, through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents, or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than such Lender would be entitled pursuant to
this Agreement, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent, Paying Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that the
recovery of such Aggregate Amounts Due shall be shared by the applicable Lenders
in proportion to the Aggregate Amounts Due to them pursuant to this Agreement;
provided, if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, setoff or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.



27

 

 

2.15          Increased Costs; Capital Adequacy.

(a)                Compensation for Increased Costs and Taxes. Subject to the
provisions of Section 2.16 (which shall be controlling with respect to the
matters covered thereby), in the event that any Affected Party shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or Governmental Authority, in each case that becomes effective after the
date hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi-Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) and (c) of the definition of Excluded
Taxes and (c) Connection Income Taxes) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Affected Party (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
or other insurance or charge or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Affected Party; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Affected Party (or its applicable
lending office) or its obligations hereunder; and the result of any of the
foregoing is to increase the cost to such Affected Party of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(b)               Capital Adequacy Adjustment. In the event that any Affected
Party shall have determined in its sole discretion (which determination shall,
absent manifest effort, be final and conclusive and binding upon all parties
hereto) that (i) the adoption, effectiveness, phase-in or applicability of any
law, rule or regulation (or any provision thereof) regarding capital adequacy,
or any change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Closing
Date, has or would have the effect of reducing the rate of return on the capital
of such Affected Party or any company controlling such Affected Party as a
consequence of, or with reference to, such Affected Party’s Loans or
Commitments, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Affected Party or such
controlling company could have achieved but for such adoption, effectiveness,
phase-in, applicability, change or compliance (taking into consideration the
policies of such Affected Party or such controlling company with regard to
capital adequacy), then from time to time, within five (5) Business Days after
receipt by Company from such Affected Party of the statement referred to in the
next sentence, Company shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party or such controlling company on
an after-tax basis for such reduction. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Administrative Agent and Paying
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Affected Party under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, subsections
(i) and (ii) of this Section 2.15 shall apply, without limitation, to all
requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any Governmental Authority (x) under or in connection with
the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, as amended to the date hereof and from time to time hereafter, and
any successor statute and (y) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.



28

 

 

(c)                Delay in Requests. Failure or delay on the part of any
Affected Party to demand compensation pursuant to the foregoing provisions of
this Section 2.15 shall not constitute a waiver of such Affected Party’s right
to demand such compensation, provided that Company shall not be required to
compensate an Affected Party pursuant to the foregoing provisions of this
Section 2.15 for any penalties or interest incurred or suffered more than one
hundred twenty (120) days prior to the date that such Affected Party notifies
Company of the matters giving rise to such increased costs or reductions and of
such Affected Party’s intention to claim compensation therefor.

2.16          Taxes; Withholding, etc.

(a)                Payments to Be Free and Clear. Subject to Section 2.16(b),
all sums payable by Company hereunder and under the other Credit Documents shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.

(b)               Withholding of Taxes. If Company or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Company to an Affected Party under any of the
Credit Documents: (i) Company shall notify Paying Agent of any such requirement
or any change in any such requirement as soon as Company becomes aware of it;
(ii) Company or the Paying Agent shall make such deduction or withholding and
pay any such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Paying Agent or such Affected Party, as the case may be) on behalf of and in the
name of Paying Agent or such Affected Party; (iii) if such Tax is an Indemnified
Tax, the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment (and any
withholdings imposed on additional amounts payable under this paragraph), such
Affected Party receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, Company shall deliver to Paying Agent evidence reasonably satisfactory to
the other Affected Parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.

(c)                Indemnification by Company. Company shall indemnify each
Affected Party, within ten (10) days after written demand therefor, for the full
amount of any additional amounts required to be paid by Company pursuant to
Section 2.16(b)(iii), payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Company by an Affected Party (with a copy to the Paying Agent), or by the
Paying Agent on its own behalf or on behalf of an Affected Party, shall be
conclusive absent manifest error.

(d)               Indemnification by the Lenders. Each Affected Party shall
severally indemnify the Paying Agent, within ten (10) days after written demand
therefor, for (i) any Taxes attributable to such Affected Party (but only to the
extent Company has not already indemnified the Paying Agent for such Taxes and
without limiting the obligation of Company to do so) and (ii) any Taxes
attributable to such Affected Party’s failure to comply with the provisions of
Section 9.5(h) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Paying Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Affected Party by the Paying Agent shall be
conclusive absent manifest error. Each Affected Party hereby authorizes the
Paying Agent to set off and apply any and all amounts at any time owing to such
Affected Party under any Credit Document or otherwise payable by the Paying
Agent to the Affected Party from any other source against any amount due to the
Paying Agent.



29

 

 

(e)                Evidence of Exemption From U.S. Withholding Tax.

(i)                 Each Lender that is not a United States Person (as such term
is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall, to the extent it is legally
entitled to do so, deliver to Paying Agent for transmission to Company, on or
prior to the Closing Date or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Company or Paying
Agent (each in the reasonable exercise of its discretion), (A) two original
copies of Internal Revenue Service Form W-8BEN, 8BEN-E or W-8ECI or W-8IMY (with
appropriate attachments) (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to establish that such
Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, or (B) if such Lender is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver Internal Revenue Service Form W-8IMY or W-8ECI pursuant to clause
(A) above and is relying on the so called “portfolio interest exception”, a
Certificate Regarding Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or 8BEN-E (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject, or is eligible for a reduction in the
rate of, to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.16(e)(i) or Section 2.16(e)(ii) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Paying Agent for transmission to Company two new original copies of Internal
Revenue Service Form W-8BEN, 8BEN-E, W-8IMY, or W-8ECI, or, if relying on the
“portfolio interest exception”, a Certificate Regarding Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or 8BEN-E (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to confirm or establish that such
Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Paying Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Company shall not be required to pay any additional amount in respect
of U.S. Federal withholding taxes to any Non-US Lender under Section
2.16(b)(iii) if such Lender shall have failed (1) to deliver any forms,
certificates or other evidence required by Section 2.16(e)(i) or Section
2.16(e)(ii), or (2) to notify Paying Agent and Company of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, if such Lender shall have satisfied the requirements of the first
sentence of this Section 2.16(e)(i) and Section 2.16(e)(ii) on the Closing Date
or on the date of the Assignment Agreement pursuant to which it became a Lender,
as applicable, nothing in this last sentence of Section 2.16(e)(i) shall relieve
Company of its obligation to pay any additional amounts pursuant to this Section
2.16 in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.

(ii)               Any Lender that is a U.S. Person shall deliver to Company and
the Paying Agent on or prior to the Closing Date or the date on which such
Lender becomes a Lender under this Agreement pursuant to an Assignment Agreement
(and from time to time thereafter upon the reasonable request of Company or the
Paying Agent), executed originals of IRS Form W-9 certifying that such Lender is
a U.S. Person and exempt from U.S. federal backup withholding tax.



30

 

 

(iii)             If a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Company and the Paying Agent at the time or times
reasonably requested by Company or the Paying Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Company or the Paying Agent as may be necessary for Company and the
Paying Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(e)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(f)                Refunds of Indemnified Taxes. If any Affected Party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.16, it shall pay to Company an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such Affected Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Company, upon the request of such Affected Party, shall repay to such
Affected Party the amount paid over pursuant to this Section 2.16(f) in the
event that such Affected Party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.16(f), in no event shall the Affected Party be required to pay any amount to
Company pursuant to this Section 2.16(f) the payment of which would place the
Affected Party in a less favorable net after-tax position than the Affected
Party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.16(f) shall not be construed to require any
Affected Party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Company or any other
Person.

2.17          Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Loan (in each case,
a “Defaulted Lender Loan”), then (a) during any Lender Default Period with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender” for purposes of voting on any matters (including the granting of
any consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess, if
any, with respect to such Defaulting Lender shall have been reduced to zero, any
mandatory prepayment of the Loans shall be applied to the Loans of other Lenders
(but not to the Loans of such Defaulting Lender) as if such Defaulting Lender
had funded all Defaulted Lender Loans of such Defaulting Lender, it being
understood and agreed that Company shall be entitled to retain any portion of
any mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (b);
(c) such Defaulting Lender’s Commitment and outstanding Loans shall be excluded
for purposes of calculating any Commitment fee payable to Lenders in respect of
any day during any Lender Default Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any Commitment fee
pursuant to Section 2.7 with respect to such Defaulting Lender’s Commitment in
respect of any Lender Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Commitments as at any date of determination shall
be calculated as if such Defaulting Lender had funded all Defaulted Lender Loans
of such Defaulting Lender. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.17, performance by Company of its obligations hereunder and the other Credit
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.17. The rights and remedies against a
Defaulting Lender under this Section 2.17 are in addition to other rights and
remedies which Company may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default or violation
of Section 8.4(a).

2.18          Intention of Parties. It is the intention of the parties that the
Loans be characterized as indebtedness for all U.S., federal, state and local
income tax purposes. The terms of the Loans shall be interpreted to further this
intention and the Lenders and Company agree to treat the Loans as indebtedness
for U.S., federal, state and local income tax purposes. In addition, the Lenders
and Company agree to treat the Loans as indebtedness for all non-tax purposes,
including for financial statement reporting and regulatory purposes.



31

 

 

2.19          The Paying Agent.

(a) The Lenders hereby appoint Wells Fargo Bank, National Association as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Collection
Account shall be made by the Paying Agent based on the Monthly Servicing Report.

(b) The Company shall pay to the Paying Agent the applicable fees payable to it
in accordance with schedule of fees attached hereto as Schedule 9.

(c) The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:

(i) hold any sums held by it for the payment of amounts due with respect to the
Obligations in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;

(ii) [reserved];

(iii) comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and

(iv) provide to the Lenders such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.

(d) Each Paying Agent (other than the initial Paying Agent) shall be appointed
by the Lenders with the prior written consent of the Company.

(e) The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. Such indemnity shall survive
the termination of this Agreement and the resignation or removal of the Paying
Agent.

(f) The Paying Agent undertakes to perform such duties, and only such duties, as
are expressly set forth in this Agreement. No implied covenants or obligations
shall be read into this Agreement against the Paying Agent. The Paying Agent may
conclusively rely on the truth of the statements and the correctness of the
opinions expressed in any certificates or opinions furnished to the Paying Agent
pursuant to and conforming to the requirements of this Agreement.

(q) If the Paying Agent shall at any time receive conflicting instructions from
the Administrative Agent and the Company or the Servicer or any other party to
this Agreement and the conflict between such instructions cannot be resolved by
reference to the terms of this Agreement, the Paying Agent shall be entitled to
rely on the instructions of the Administrative Agent. The Paying Agent may rely
upon the validity of documents delivered to it, without investigation as to
their authenticity or legal effectiveness, and the parties to this Agreement
will hold the Paying Agent harmless from any claims that may arise or be
asserted against the Paying Agent because of the invalidity of any such
documents or their failure to fulfill their intended purpose.

(s) The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and Company shall have accepted
appointment by the Lenders as Paying Agent, pursuant hereto and shall have
agreed to be bound by the terms of this Agreement; or (ii) be removed at any
time by written demand, of the Requisite Lenders, delivered to the Paying Agent,
the Company and the Servicer. In the event of such termination or removal, the
Lenders with the consent of the Company shall appoint a successor paying. If,
however, a successor paying agent is not appointed by the Lenders within ninety
(90) days after the giving of notice of resignation, the Paying Agent may
petition a court of competent jurisdiction for the appointment of a successor
Paying Agent.



32

 



(t) Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.

(u) The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent incurred in connection with the
succession of any successor Paying Agent including in transferring any funds in
its possession to the successor Paying Agent.

Section 3.                CONDITIONS PRECEDENT

3.1              Conditions Precedent to Effectiveness of the Agreement. The
Agreement shall become effective on the Closing Date subject to the
satisfaction, or waiver in accordance with Section 9.4, of the following
conditions on or before the Closing Date:

(a)                Credit Documents and Related Agreements. Each Lender shall
have received copies of the Credit Documents, originally executed and delivered
by each applicable Person.

(b)               Organizational Documents; Incumbency. Each Lender shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Seller, as applicable, and, to the extent applicable, (x) certified
as of the Closing Date or a recent date prior thereto by the appropriate
governmental official and (y) certified by its secretary or an assistant
secretary as of the Closing Date, in each case as being in full force and effect
without modification or amendment; (ii) signature and incumbency certificates of
the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each of Company and Seller approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each of
Company and Seller’s jurisdiction of organization or formation; and (v) such
other documents as any Lender may request.

(c)                Organizational and Capital Structure. The organizational
structure and capital structure of Seller and Company, shall be as set forth on
Schedule 3.

(d)               Transaction Costs. On or prior to the Closing Date, Company
shall have delivered to Administrative Agent and each Lender, Company’s
reasonable best estimate of the Transaction Costs (other than fees payable to
the Administrative Agent and each Lender).

(e)                Governmental Authorizations and Consents. Company and Seller
shall have obtained all Governmental Authorizations and all consents of other
Persons, in each case that are necessary or advisable to be obtained by them, in
connection with the transactions contemplated by the Credit Documents and each
of the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to each Lender. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.



33

 

 

(f)                Opinions of Counsel to Company and Seller. Each Lender and
the Administrative Agent shall have received originally executed copies of the
favorable written opinions of K&L Gates LLP, counsel for Company and Seller, as
to such other matters as any Lender may request, dated as of the Closing Date
and otherwise in form and substance reasonably satisfactory to each Lender.

(g)               Fees. Company shall have paid all fees, expenses and
disbursements payable by it on Closing Date.

(h)               No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the sole discretion of any Lender, singly or in
the aggregate, materially impairs any of the transactions contemplated by the
Credit Documents or that would be expected to result in a Material Adverse
Effect.

(i)                 No Material Adverse Change. Since December 31, 2014, no
event, circumstance or change shall have occurred that has caused, either in any
case or in the aggregate, a Material Adverse Effect.

(j)                 No Default or Event of Default. No Default, Event of Default
or Servicer Default shall have occurred and be continuing.

(k)               Florida Documentary Stamp Tax. Seller or Company shall have
provided to Administrative Agent evidence that it has mailed payment to the
Florida Department of Revenue of all amounts owed in relation to the Florida
documentary stamp tax, in accordance with Rule 12B-4 of the Florida
Administrative Code.

(l)                 Completion of Proceedings. All corporate, limited liability
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to each Lender and the Administrative Agent,
and each Lender, and the Administrative Agent shall have received all such
counterpart originals or certified copies of such documents as they may request.

3.2              Conditions to Each Loan.

(a)                Conditions Precedent. The obligation of each Lender to make
any Loan on any Credit Date is subject to the satisfaction, or waiver in
accordance with Section 9.4, of the following conditions precedent:

(i)                 at least two (2) Business Days prior to such Credit Date,
Administrative Agent, Paying Agent and each Lender shall have received a fully
executed and delivered Funding Notice together with a Borrowing Base
Certificate, evidencing sufficient Availability with respect to the requested
Loans, and a Borrowing Base Report;

(ii)               both before and after making any Loans requested on such
Credit Date, the Total Utilization of Commitments shall not exceed the Borrowing
Base;

(iii)             as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date (unless any such representation or warranty relates
to a specific date, in which case, it shall be true and correct in all material
respects as of such date);

(iv)             as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Loan that
would constitute an Event of Default or a Default;

(v)               as of such Credit Date no event has occurred which has had a
Material Adverse Effect;

(vi)             as of such Credit Date, no Key Person Event shall have
occurred;



34

 

 

(vii)           with respect to the related Verification Event for such Credit
Date, Schedule II of such Verification Certificate notes no more than the
greater of (i) eight (8) of such Lease Files reviewed by the Verification Agent
or (ii) 5% of such Lease files reviewed by the Verification Agent;

(viii)         to the extent that the pledge of any Lease would cause the
aggregate Amortized Lease Value of all Leases the Obligors of which have billing
addresses in any one state to exceed 22.5% of the Amortized Lease Value of all
Pledged Leases, a legal opinion with respect to compliance with law in such
state, reasonably acceptable to the Administrative Agent; and

(ix)             such other items as the Administrative Agent or any Lender
shall reasonably request.

The Administrative Agent shall be entitled, but not obligated to, request and
receive, prior to the making of any Loan, additional information reasonably
satisfactory to the Administrative Agent or any Lender confirming the
satisfaction of any of the foregoing if, in the reasonable discretion of the
Administrative Agent or such Lender such request is warranted under the
circumstances.

(b)               Notices. Any Funding Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent, Paying Agent and each
Lender.

Section 4.                REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, Company represents and warrants to each Lender that
each and every of its representations and warranties contained in the Agreement
are true and correct as of the Closing Date and each Credit Date:

4.1              Organization; Requisite Power and Authority; Qualification;
Other Names. Company (a) is duly organized or formed, validly existing and in
good standing under the laws of its jurisdiction of organization or formation as
identified in Schedule 2, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not be expected to result in a Material
Adverse Effect. Company does not operate or do business under any assumed, trade
or fictitious name. Company has no Subsidiaries.

4.2              Capital Stock and Ownership. The Capital Stock of Company has
been duly authorized and validly issued and is fully paid and non-assessable. As
of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which Company is a party requiring, and there
is no membership interest or other Capital Stock of Company outstanding which
upon conversion or exchange would require, the issuance by Company of any
additional membership interests or other Capital Stock of Company or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Company. Schedule 3 correctly sets forth the ownership interest of Company as of
the Closing Date.

4.3              Due Authorization. The execution, delivery and performance of
the Credit Documents to which Company is a party have been duly authorized by
all necessary action of Company.

4.4              No Conflict. The execution, delivery and performance by Company
of the Credit Documents to which it is party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any law or any governmental
rule or regulation applicable to Company, any of the Organizational Documents of
Company, or any order, judgment or decree of any court or other Governmental
Authority binding on Company; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company (other
than any Permitted Liens); or (d) require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Company, except for such approvals or consents which have been
obtained.



35

 

 

4.5              Governmental Consents. The execution, delivery and performance
by Company of the Credit Documents to which Company is a party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Administrative Agent for filing and/or recordation, as of the Closing Date other
than (a) those that have already been obtained and are in full force and effect,
or (b) any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.

4.6              Binding Obligation. Each Credit Document to which Company is a
party has been duly executed and delivered by Company and is the legally valid
and binding obligation of Company, enforceable against Company in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.7              Eligible Leases. Each Lease that is identified by Company as an
Eligible Lease in a Borrowing Base Certificate satisfies all of the criteria set
forth in the definition of Eligibility Criteria.

4.8              Historical Financial Statements. The Historical Financial
Statements and any financial statements delivered to the Administrative Agent
and the Lenders pursuant Section 5.1(b) or (c) after the Closing Date were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments.

4.9              No Material Adverse Effect. Since December 31, 2014, no event,
circumstance or change has occurred that has caused, either in any case or in
the aggregate, a Material Adverse Effect.

4.10          Adverse Proceedings, etc. There are no Adverse Proceedings pending
against Company that challenges Company’s right or power to enter into or
perform any of its obligations under the Credit Documents to which it is a party
or that individually or in the aggregate are material to Company.  Company is
not (a) in violation of any applicable laws in any material respect, or (b)
subject to or in default with respect to any judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other Governmental Authority.

4.11          Payment of Taxes. Except as otherwise permitted under Section 5.3,
all material tax returns and reports of Company required to be filed by it have
been timely filed, and all material taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon
Company and upon its properties, assets, income, businesses and franchises which
are due and payable have been paid when due and payable except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
Company knows of no proposed tax assessment against Company which is not being
actively contested by Company in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

4.12          Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens. All Liens purported to be created in any
Collateral pursuant to any Collateral Document in favor of Administrative Agent
are First Priority Liens.

4.13          No Indebtedness. Company has no Indebtedness, other than
Indebtedness incurred under (or contemplated by) the terms of this Agreement or
otherwise permitted hereunder.

4.14          No Defaults. Company is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, would not be expected to result in a Material Adverse Effect.

4.15          Material Contracts. Company is not a party to any Material
Contract other than the Credit Documents to which it is a party.

4.16          Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Leases are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.

4.17          Governmental Regulation. The Company is not an “investment
company” (as such term is defined under the Investment Company Act of 1940, as
amended (“1940 Act”)) that is registered or required to be registered under the
1940 Act. Company is not a “covered fund” as defined in the final regulations
issued December 10, 2013, implementing the “Volcker Rule” (Section 619 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act).



36

 

 

4.18          Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to Company will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

4.19          Employee Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, will not have a
Material Adverse Effect. Company does not maintain or contribute to any Employee
Benefit Plan.

4.20          Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby,
other than fees payable to Broad Mark Capital, LLC.

4.21          Solvency; Fraudulent Conveyance. Company is and, upon the
incurrence of any Loan by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Leases by
Intermediate Seller under the Asset Sale Agreement. Intermediate Seller has
given fair consideration and reasonably equivalent value in exchange for the
sale of the Leases by Seller under the Asset Purchase Agreement.

4.22          Compliance with Statutes, etc. Company is in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership of its property, noncompliance with which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company, the Intermediate Seller and the Seller are each currently in
possession or has applied for all applicable licenses necessary to carry out its
business and operations

4.23          Matters Pertaining to Related Agreements.

(a)                Delivery. Company has delivered, or caused to be delivered,
to the Administrative Agent and each Lender complete and correct copies of (i)
each Related Agreement and of all exhibits and schedules thereto as of the
Closing Date, and (ii) copies of any material amendment, restatement, supplement
or other modification to or waiver of each Related Agreement entered into after
the Closing Date.

(b)               The Asset Purchase Agreement creates a valid transfer and
assignment to Intermediate Seller of all right, title and interest of Seller in
and to all Pledged Leases and all Related Security conveyed to Intermediate
Seller thereunder and Intermediate Seller has a First Priority perfected
security interest therein. Intermediate Seller has given reasonably equivalent
value to Seller in consideration for the transfer to Intermediate Seller by
Seller of the Pledged Leases and Related Security pursuant to the Asset Purchase
Agreement.

(c)                The Asset Sale Agreement creates a valid transfer and
assignment to Company of all right, title and interest of Intermediate Seller in
and to all Pledged Leases and all Related Security conveyed to Company
thereunder and Company has a First Priority perfected security interest therein.
Company has given reasonably equivalent value to Intermediate Seller in
consideration for the transfer to Company by Intermediate Seller of the Pledged
Leases and Related Security pursuant to the Asset Sale Agreement.

4.24          Disclosure. No documents, certificates, written statements or
other written information furnished to Lenders by or on behalf of Seller or
Company for use in connection with the transactions contemplated hereby, taken
as a whole, contains any untrue statement of a material fact, or taken as a
whole, omits to state a material fact (known to Seller or Company, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made.



37

 

 

4.25          Patriot Act. To the extent applicable, Company and Seller are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.

4.26          Remittance of Collections. Company represents and warrants that
each remittance of Collections by it hereunder to any Lender hereunder will have
been (a) in payment of a debt incurred by Company in the ordinary course of
business or financial affairs of Company and (b) made in the ordinary course of
business or financial affairs.

Section 5.                AFFIRMATIVE COVENANTS

Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.

5.1              Financial Statements and Other Reports. Unless otherwise
provided below, Company or its designee will deliver to the Administrative Agent
and each Lender:

(a)                Monthly Reports. As soon as available, and in any event
within thirty (30) days after the end of each month (including any month in
which the Closing Date occurred), the consolidated balance sheet of Parent and
its subsidiaries as at the end of such month and the related consolidated
statements of income, consolidated statements of stockholders’ equity and
consolidated statements of cash flows of Parent and its subsidiaries, in each
case for such month and for the period from the beginning of the then current
Fiscal Year to the end of such month, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any reclassifications with respect to prior months or
periods (and, in connection therewith, copies of any restated financial
statements for any impacted month or period) a Financial Officer Certification
with respect thereto and any other operating reports prepared by the management
of Parent for such period as may be requested by the Administrative Agent or any
Lender;

(b)               Quarterly Financial Statements. Promptly after becoming
available, and in any event within forty-five (45) days (or, with respect to the
fourth Fiscal Quarter of each Fiscal Year, sixty (60) days) after the end of
each Fiscal Quarter of each Fiscal Year, the consolidated balance sheet of
Parent and its subsidiaries, in each case, as at the end of such Fiscal Quarter
and the related consolidated statements of income, stockholders’ equity and cash
flows of Parent and its subsidiaries, in each case, for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification with
respect thereto and any other operating reports prepared by the management of
Parent for such period as may be requested by any Lender or the Administrative
Agent;

(c)                Annual Financial Statements. As soon as available, and in any
event within one hundred twenty (120) days after the end of each Fiscal Year,
(i) the consolidated balance sheets of Parent and its subsidiaries, in each
case, as at the end of such Fiscal Year and the related consolidated statements
of income, stockholders’ equity and cash flows of Parent and its subsidiaries,
in each case, for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail, together with a Financial Officer Certification with respect thereto;
and (ii) with respect to such consolidated financial statements a report thereon
of EisnerAmper or other independent certified public accountants of recognized
national standing selected by Seller, and reasonably satisfactory to the
Administrative Agent (which report shall be unqualified (other than any
qualification related solely to the potential inability of Company to refinance
the Obligations prior to the Commitment Termination Date) as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Parent and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) (such report
shall also include (x) a detailed summary of any audit adjustments; (y) a
reconciliation of any audit adjustments or reclassifications to the previously
provided monthly or quarterly financials; and (z) restated monthly or quarterly
financials for any impacted periods);



38

 

 

(d)               Compliance Certificates. Together with each delivery of
financial statements pursuant to Sections 5.1(b) and 5.1(c), a duly executed and
completed Compliance Certificate;

(e)                Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements delivered pursuant to Section 5.1(b) or 5.1(c)
will differ in any material respect from the consolidated financial statements
that would have been delivered had no such change in accounting principles and
policies been made, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation for all
such prior financial statements in form and substance satisfactory to
Administrative Agent;

(f)                Collateral Reporting.

(i)                 On each Monthly Reporting Date, with each Funding Notice,
and at such other times as the Administrative Agent or any Lender may request, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance satisfactory to Administrative Agent, Paying Agent and each Lender.
Each Borrowing Base Certificate delivered to Administrative Agent and each
Lender shall bear a signed statement by an Authorized Officer certifying the
accuracy and completeness in all material respects of all information included
therein. The execution and delivery of a Borrowing Base Certificate shall in
each instance constitute a representation and warranty by Company to
Administrative Agent and each Lender that each Lease included therein as an
“Eligible Lease” is, in fact, an Eligible Lease. In the event any request for a
Loan, or a Borrowing Base Certificate or other information required by this
Section 5.1(f) is delivered to Administrative Agent, Paying Agent and each
Lender by Company electronically or otherwise without signature, such request,
or such Borrowing Base Certificate or other information shall, upon such
delivery, be deemed to be signed and certified on behalf of Company by an
Authorized Officer and constitute a representation to Administrative Agent,
Paying Agent and each Lender as to the authenticity thereof. The Administrative
Agent shall have the right but not the obligation to adjust any Borrowing Base
to correct any errors in calculations of thereto, provided, that prior to making
any such adjustment, the Administrative Agent shall provide written notice
describing in reasonable detail the error and re-calculation of the Borrowing
Base (with supporting documentation) and afford to the Company a reasonable
opportunity to review such re-calculation and discuss same with the
Administrative Agent.

(ii)               On each Monthly Reporting Date, the Monthly Servicing Report
to Administrative Agent, Paying Agent and each Lender on the terms and
conditions set forth in the Servicing Agreement.

(g)               Legal Update. Together with each delivery of a Compliance
Certificate pursuant to Section 5.1(d) and otherwise promptly upon any
Authorized Officer’s knowledge thereof, written notice of the occurrence of any
material legal developments expected to have a significant adverse impact on
Seller’s or Parent’s business (or, if there are no such material legal
developments since the last update provided by Company pursuant to this Section
5.1(g), a written confirmation that there are no such legal developments since
such last update).

(h)               Notice of Default. Promptly upon an Authorized Officer of
Company obtaining actual knowledge (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Seller, Parent or Company with respect thereto; (ii) that any Person has given
any notice to Seller, Parent or Company or taken any other action with respect
to any event or condition set forth in Section 7.1(a); or (iii) of the
occurrence of any event or change that has caused, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of its Authorized Officers
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Seller, Parent or Company, as applicable, has taken,
is taking and proposes to take with respect thereto;

(i)                 Notice of Litigation. Promptly upon an Authorized Officer of
Company obtaining actual knowledge of an Adverse Proceeding not previously
disclosed in writing by Company to Lenders or any material development in any
such Adverse Proceeding (including any adverse ruling or significant adverse
development in any Adverse Proceeding) that would be expected to have a
significant adverse impact on Company, Parent or Seller or any Subsidiary
thereof, written notice thereof together with such other information as may be
available to Company or Seller to enable Lenders and their counsel to evaluate
such matters;



39

 

 

(j)                 ERISA. (i) Promptly upon an Authorized Officer of Company
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Seller,
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) filed by Seller, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each affected Pension Plan; (2) all notices received by Parent, Seller, any of
its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any affected
Employee Benefit Plan of Parent, Seller or any of its Subsidiaries thereof, or,
with respect to any affected Pension Plan or affected Multiemployer Plan, any of
their respective ERISA Affiliates (with respect to an affected Multiemployer
Plan, to the extent that Seller or the Subsidiary or ERISA Affiliate, as
applicable, has rights to access such documents, reports or filings), as the
Administrative Agent or Lender shall reasonably request;

(k)               Notice of Change in Board of Directors. Subject to Section
6.14, with reasonable promptness, and in any event within five (5) Business
Days, written notice to each Lender and the Administrative Agent of any change
in the board of directors (or similar governing body) of the Parent;

(l)                 Information Regarding Collateral. Prior written notice to
Administrative Agent of any change (i) in Company’s corporate name, (ii) in
Company’s identity, limited liability company structure or jurisdiction of
organization, or (iii) in Company’s Federal Taxpayer Identification Number.
Company agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for Administrative Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral and for the Collateral at all times following such change to have a
valid, legal and perfected security interest as contemplated in the Collateral
Documents;

(m)             Public Reporting. The obligations in Sections 5.1(b) and (c) in
respect of Parent’s financial statements may be satisfied by furnishing, at the
option of the Company, the applicable financial statements as described above or
Parent’s Annual Report on Form 10-K or Parent’s Quarterly Report on Form 10-Q,
as filed with the SEC, as applicable;

(n)               Other Information.

(i)                 to the extent not otherwise provided hereunder, copies of
all material reports, including all year-end summaries, annual reports, budgets,
business plans, a quarterly delivery of Seller’s capitalization table, written
consents or matters pertaining to a vote of security holders sent generally by
Seller to its security holders acting in such capacity or by any Subsidiary of
Seller to its security holders other than Seller or another Subsidiary of
Seller;

(ii)               not later than Friday of each week (or if such day is not a
Business Day, the immediately preceding Business Day) in which a Borrowing Base
Report has not otherwise been delivered hereunder, a Borrowing Base Report; and

(iii)             such material information and data with respect to Seller or
any of its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender, in each case, which relate to Company’s or
Seller’s financial or business condition or the Collateral.

5.2              Existence. Except as otherwise permitted under Section 6.7,
Company, Seller and Parent will at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to its business.

5.3              Payment of Taxes and Claims. Company, Seller and Parent will
pay all material Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. Company will not file or consent to the
filing of any consolidated income tax return with any Person (other than Parent
or any of its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.



40

 

 

Company shall deposit all portions of payments received from Lease Obligors
representing payments of sales and use taxes to the Lockbox System in accordance
with Section 2.11(b)(vi) hereof. As soon as reasonably practicable after any
payment of taxes by Company, the Servicer or any party on their respective
behalves to any taxing authority reflecting sales and use taxes, Company and the
Servicer shall deliver to the Administrative Agent and the Lenders a certificate
satisfactory to the Administrative Agent and the Lenders detailing the
aforementioned tax payments, certifying that such amounts are accurate and
correct and confirming that payments of such taxes have been made in a timely
manner to the relevant tax authority.

5.4              Insurance. Company shall cause Seller and Parent to maintain or
cause to be maintained, with financially sound and reputable insurers, (a) all
insurance required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Seller and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

5.5              Inspections; Compliance Audits; Regulatory Review.

(a)                Company will permit or cause to be permitted, as applicable,
any authorized representatives designated by Administrative Agent or any Lender
to visit and inspect any of the properties of Company or Seller, at any time,
and from time to time upon reasonable advance notice and during normal working
hours, to (i) inspect, copy and take extracts from its financial and accounting
records, and to discuss its affairs, finances and accounts with any Person,
including, without limitation, employees of Company or Seller and independent
public accountants and (ii) verify the compliance by Company or Seller with the
Credit Agreement, the other Credit Documents and/or the Underwriting Policies,
as applicable. Company agrees to pay Administrative Agent’s then customary
charge for field examinations and audits and the preparation of reports thereof
performed or prepared (A) at any time during the existence of a Default or an
Event of Default and (B) otherwise up to two (2) times in any calendar year.

(b)               At any time during the existence of an Event of Default
and otherwise one (1) time in any calendar quarter, the Administrative Agent,
any Lender or its designee, may, at Company’s expense, perform a compliance
review (a “Compliance Review”) with five (5) Business Days’ prior written notice
to verify the compliance by Company and Seller with Requirements of Law related
to the Pledged Leases and to review the materials prepared in accordance with
Section 5.5(a). Company shall, and shall cause Seller to, cooperate with all
reasonable requests and provide the Administrative Agent with all necessary
assistance and information in connection with each such Compliance Review. In
connection with any such Compliance Review, Company will permit any authorized
representatives designated by the Administrative Agent to review Company’s form
of Lease Agreements, Underwriting Policies, information processes and controls,
compliance practices and procedures and marketing materials (“Materials”). Such
authorized representatives may make written recommendations regarding Company’s
compliance with applicable Requirements of Law, and Company shall consult in
good faith with the Administrative Agent regarding such recommendations. In
connection with any Compliance Review pursuant to this Section 5.5(b), the
Administrative Agent agrees to use a single regulatory counsel.

(c)                In connection with any inspection pursuant to Section 5.5(a)
or a Compliance Review, the Administrative Agent or its designee may contact a
Obligor as necessary to perform such inspection or Compliance Review, as the
case may be, provided, however, that such contact shall be made in the name of,
and in cooperation with, Seller and Company, unless Seller (i) has failed to so
cooperate for at least ten (10) Business Days after receiving a written request
from the Administrative Agent requesting such cooperation, or (ii) is no longer
the “Servicer” under the Servicing Agreement.



41

 

 

5.6              Lenders Meetings. Company shall, and shall cause Seller to,
upon the request of Administrative Agent or Requisite Lenders, participate in a
meeting of Administrative Agent and Lenders once during each Fiscal Year to be
held at Company’s corporate offices (or at such other location as may be agreed
to by Company and Administrative Agent) at such time as may be agreed to by
Company and Administrative Agent. Upon Company’s request and consent by
Administrative Agent and Requisite Lenders, such meeting shall be held by
conference call.

5.7              Compliance with Laws. Company shall, and shall cause Seller and
Parent to, comply with the Requirements of Law, noncompliance with which would
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

5.8              Separateness. Company shall at all times comply with Sections 9
(or any successor sections) of its Limited Liability Company Agreement, and
shall not violate or cause to be violated the assumptions made with respect to
Company in any opinion letter pertaining to substantive consolidation delivered
to Lenders in connection with the Credit Documents.

5.9              Further Assurances. At any time or from time to time upon the
reasonable request of any Lender or the Administrative Agent, Company will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as the Administrative Agent or such Lender may
request in order to effect fully the purposes of the Credit Documents, including
providing Lenders with any information requested pursuant to Section 9.20. In
furtherance and not in limitation of the foregoing, Company shall take such
actions as the Administrative Agent or any Lender may request from time to time
to ensure that the Obligations are secured by substantially all of the assets of
Company.

5.10          Communication with Accountants. Company authorizes Administrative
Agent to communicate directly with Company’s independent certified public
accountants and authorizes and shall instruct such accountants to communicate
directly with Administrative Agent and authorizes such accountants to (and, upon
Administrative Agent’s request therefor (at the request of any Lender), shall
request that such accountants) communicate to Administrative Agent information
relating to Company with respect to the business, results of operations and
financial condition of Company (including the delivery of audit drafts and
letters to management), provided that advance notice of such communication is
given to Company, and Company is given a reasonable opportunity to cause an
officer to be present during any such communication. Company agrees that the
Administrative Agent may communicate with Company’s independent certified public
accountants pursuant to this Section 5.10 (a) at any time (i) during the
existence of a Default or an Event of Default, (ii) upon any event or
circumstance which has a Material Adverse Effect or (iii) upon any material
change (as determined by the Administrative Agent) in Seller’s or Company’s
accounting principles and policies and (b) otherwise, up to four (4) times in
any calendar year. The failure of Company to be present during such
communication after given such reasonable opportunity shall in no way impair the
rights of the Administrative Agent under this Section 5.10.

5.11          Special Covenants Regarding CRR Compliance. (a) Seller, in its
capacity as sole member of Company, represents that, on the Closing Date, its
membership interest in the Company (the “Retained Interest”) represents a net
economic interest in the Leases which is not less than 5% of the aggregate
Amortized Order Value, except to the extent permitted under the Risk Retention
Requirements, and the Retained Interest takes the form of the first loss tranche
in accordance with Article 404(1)(d) of the CRR, as represented by
overcollateralization with respect to each Lease. Seller agrees that, from the
Closing Date until the Termination Date, it shall, for the benefit of each
Lender and each holding company of any Lender that is required to comply with
the requirements of the CRR, unless each Lender shall otherwise consent in
writing:



42

 

 

(b)               hold such membership interest on an ongoing basis until the
Termination Date; provided, that Seller shall not be restricted by this Section
5.11(b) from transferring one or more senior interests in the membership
interest, so long as it maintains the most subordinate interest in such
membership interest and such subordinate interest satisfies the requirements of
Article 404(1)(d) of the CRR (the “Minimum Retained Membership Interest”);

(c)                not sell or subject the Minimum Retained Membership Interest
to any hedge, credit risk mitigation or short position that is not permitted
under the Risk Retention Requirements;

(d)               for the purpose of each Monthly Servicing Report, confirm to
the Servicer that it continues to comply with subsections (a) and (b) above;

(e)                provide notice promptly to each Lender in the event it has
breached subsections (a) or (b) above;

(f)                notify each Lender of any change to the form of retention of
the Retained Interest; and

(g)               provide all information which any Lender reasonably requests
in order for such Lender to comply with its obligations under the Risk Retention
Requirements with respect to the Loans made by it hereunder. This Section 5.11
shall only be effective if any Lender is a Non-US Lender and each Non-US Lender
agrees that the foregoing is reasonable.

5.12          Acquisition of Leases. With respect to each Pledged Lease, Company
shall (a) acquire such Lease pursuant to and in accordance with the terms of the
Asset Sale Agreement, (b) take all actions necessary to perfect, protect and
more fully evidence Company’s ownership of such Lease , including, without
limitation, executing or causing to be executed (or filing or causing to be
filed) such other instruments or notices as may be necessary or appropriate, and
(c) take all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
Company, the Administrative Agent and the Lenders.

5.13          Performance Covenants. With respect to any Leases originated
during such Monthly Period:

(a)                For any Monthly Vintage Pool of Leases originated by Seller
after the Closing Date, the aggregate Order Value of Leases in which the Obligor
failed to make its first scheduled payment due shall not exceed 25% of the
aggregate Order Value of the Monthly Vintage Pool; and

(b)               For any Seasoned Net Vintage Pool of Leases originated by
Seller after the Closing Date, the aggregate related Collections (net of any
amounts collected with respect to such Leases pursuant to the payment of sales
and use taxes) is less than 6.5% of the aggregate related Order Value of the
Seasoned Net Vintage Pool.

5.14          Officers. The Company shall cause the Seller to engage a chief
credit risk officer, collections manager and a financial analyst within
one-hundred twenty (120) days of the date hereof, each as reasonably acceptable
to the Administrative Agent.

5.15          Termination of Backup Servicer. In the event that the Backup
Servicing Agreement is terminated for reasons other than those specified in
Section 7.1(o), the Company shall reasonably coordinate and reasonably cooperate
with the Administrative Agent and the Lenders to timely engage a replacement
Backup Servicer.



43

 

 

Section 6.                NEGATIVE COVENANTS

Company covenants and agrees that, until the Termination Date, Company, Seller
and Parent shall perform (or cause to be performed, as applicable) all covenants
in this Section 6.

6.1              Indebtedness. None of Seller, Parent or Company shall directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness other than:

(a)                the Obligations;

(b)               solely with respect to the Seller, the Second Warehouse
Facility;

(c)                solely with respect to the Seller, unsecured lines of credit
to finance the purchase of Merchandise not to exceed $5,000,000 in the aggregate
at any time outstanding;

(d)               solely with respect to the Seller, Indebtedness consisting of
unpaid insurance premiums owing to insurance companies and insurance brokers
incurred in connection with the financing of insurance premiums in the ordinary
course of business;

(e)                solely with respect to the Seller, Indebtedness consisting of
capital lease obligations entered into in the ordinary course of business; and

(f)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument in the ordinary
course of business and Indebtedness in the ordinary course of business in
respect of overdraft protections and otherwise in connection with deposit
accounts or other customary cash management services.

6.2              Liens. None of Seller, Parent or Company shall directly or
indirectly, create, incur, assume or permit to exist any Lien, including but not
limited to in connection with any trade credit or other lines of credit, on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of such entity, whether
now owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income or profits under the UCC of any State or under any similar recording or
notice statute, except Permitted Liens.

6.3              Equitable Lien. If any of Seller, Parent or Company shall
create or assume any Lien (other than a Permitted Lien) upon any of its
properties or assets, whether now owned or hereafter acquired, it shall make or
cause to be made effective provisions whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
otherwise permitted hereby.

6.4              No Further Negative Pledges. Except pursuant to the Credit
Documents none of Parent, Seller or Company shall enter into any Contractual
Obligation prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, other than the
Second Warehouse Facility.

6.5              Subsidiaries. None of Parent, Seller or Company shall form,
create, organize, incorporate or otherwise have any Subsidiaries except for
Subsidiaries created by Seller in connection with the Second Warehouse Facility.

6.6              Investments. Company shall not, directly or indirectly, make or
own any Investment in any Person except Investments in Cash and Cash
Equivalents, Permitted Investments and Leases (and property received from time
to time in connection with the workout or insolvency of any Obligor), and
Permitted Investments in the Controlled Accounts.



44

 

 

6.7              Fundamental Changes; Disposition of Assets; Acquisitions. None
of Seller, Parent or Company shall enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person (other than acquisitions of Eligible Leases
and property received from time to time in connection with the workout or
insolvency of any Obligor) or Permitted Investments, including Permitted
Investments in a Controlled Account).

6.8              Sales and Lease-Backs. None of Seller, Parent or Company shall
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which Company (a) has sold
or transferred or is to sell or to transfer to any other Person, or (b) intends
to use for substantially the same purpose as any other property which has been
or is to be sold or transferred by Company to any Person in connection with such
lease .

6.9              Transactions with Shareholders and Affiliates. None of Seller,
Parent or Company shall directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, Lease or exchange of any property
or the rendering of any service) with any holder of ten percent (10%) or more of
any class of Capital Stock of Parent or any of its Subsidiaries or with any
Affiliate of Seller or of any such holder other than the transactions
contemplated or permitted by the Credit Documents and the Related Agreements,
including, without limitation, the Asset Sale Agreement, the Asset Purchase
Agreement and employment agreements.

6.10          Conduct of Business. From and after the Closing Date, none of
Seller, Parent or Company shall engage in any business other than the businesses
engaged in by such entity on the Closing Date and business reasonably related
thereto.

6.11          Fiscal Year. Company shall not change its Fiscal Year-end from
December 31.

6.12          Servicer; Backup Servicer; Verification Agent.

(a)                Company shall use its commercially reasonable efforts to
cause Servicer, the Backup Servicer and the Verification Agent to comply at all
times with the applicable terms of the Servicing Agreement, the Backup Servicing
Agreement and the Verification Agent Agreement. Company may not (i) terminate,
remove, replace Servicer, Backup Servicer or the Verification Agent or (ii)
subcontract out any portion of the servicing or permit third party servicing
other than the Backup Servicer, except, in each case, with the consent of the
Requisite Lenders. The Administrative Agent may not terminate, remove, or
replace the Servicer except in accordance with the Servicing Agreement. The
Administrative Agent may terminate, remove, or replace the Backup Servicer or
the Verification Agent at any time.

6.13          Acquisitions of Leases. Company may not acquire Leases from any
Person other than Intermediate Seller pursuant to the Asset Sale Agreement.

6.14          Independent Manager. Company shall not fail at any time to have at
least one independent manager (an “Independent Manager”) who is natural person
who:

(a)                for the five-year period prior to his or her appointment as
Independent Manager has not been, and during the continuation of his or her
service as Independent Manager is not:

(i)                 an employee, director, stockholder, member, manager, partner
or officer of the Company, the Member or any of their respective Affiliates
(other than his or her service as an Independent Manager or Special Member of
the Company or in a similar capacity for the Member or an Affiliate of the
Company or the Member);

(ii)               a customer or supplier of the Company, the Member or any of
their respective Affiliates (other than his or her service as an Independent
Manager or Special Member of Company or in a similar capacity for the Member or
an Affiliate of the Company or the Member or in connection with the provision of
registered agent, office or similar services for the Company, the Member or any
of their respective Affiliates); or



45

 

 

(iii)             any member of the immediate family of a person described in
(i) or (ii); and

(b)               has:

(i)                 prior experience as an Independent Manager for a corporation
or limited liability company whose charter or organizational documents required
the unanimous consent of all Independent Managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy; and

(ii)               at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services (including providing
independent managers or directors) to issuers of securitization or structured
finance instruments, agreements or securities.

Notwithstanding any other provision of this Agreement or the Act, an Independent
Manager is not a “manager” of the Company within the meaning of Section
18-101(10) of the Act.

Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to the Administrative Agent and each Lender, (b) Company’s certification
that any replacement manager will satisfy the criteria set forth in clauses
(a)-(b) of this Section 6.14 and (c) the Administrative Agent’ written consent
to the appointment of such replacement manager. For the avoidance of doubt,
other than in the event of the death or incapacity of an Independent Manager,
Company shall at all times have an Independent Manager and may not terminate any
Independent Manager without the prior written consent of the Administrative
Agent, which consent the Administrative Agent may withhold in its sole
discretion.

6.15          Organizational Agreements and Credit Documents. Except as
otherwise expressly permitted by other provisions of this Agreement or any other
Credit Document, Company shall not (a) enter into any contract with any Person
other than the Credit Documents to which it is a party, the Asset Sale
Agreement, any Related Agreement, and an agreement related to the appointment of
the Independent Manager and process agent, in each case, as of the Closing Date;
(b) amend, restate, supplement or modify, or permit any amendment, restatement,
supplement or modification to, its Organizational Documents, without obtaining
the prior written consent of the Requisite Lenders to such amendment,
restatement, supplement or modification, as the case may be; (c) agree to any
termination, amendment, restatement, supplement or other modification to, or
waiver of, or permit any termination, amendment, restatement, supplement or
other modification to, or waivers of, any of the provisions of any Credit
Document without the prior written consent of the Requisite Lenders. Company
shall not agree to, and shall cause Seller not to, amend, restate, supplement or
modify in any material respect any Lease Agreement form without providing prior
written notice thereof to the Administrative Agent, each Lender and obtaining
the consent thereto of the Requisite Lenders.

6.16          Changes in Underwriting or Other Policies; Certain Methodologies.
Company shall not agree to, and shall cause Seller not to, make any change or
modification to the Underwriting Policies without providing prior written notice
thereof to the Administrative Agent and each Lender (collectively, the “Notice
Parties”). Company shall not agree to, and shall cause Seller not to, make any
Material Underwriting Policy Change (i) where such change makes such policies
more restrictive with regard to Leases, without the prior written consent of the
Administrative Agent and the Requisite Lenders; provided, however, if such
written consent shall not have been obtained within five (5) Business Days
following request therefor by Company or Seller, Administrative Agent and the
Requisite Lenders shall be deemed to have consented thereto, and (ii) with
respect to all other changes with the prior written consent of the
Administrative Agent and the Requisite Lenders, provided, however, if such
written consent shall not have been obtained within seven (7) Business Days
following request therefor by Company or Seller, Administrative Agent and the
Requisite Lenders shall be deemed to have consented thereto.

6.17          Tax Treatment. Company will not be treated as an association (or
publicly traded partnership) taxable as a corporation.

6.18          Lease Forms. Company shall not acquire Leases which are not
entered into on the form of applicable Lease Agreement attached hereto as
Exhibit G as amended (to the extent not prohibited hereunder).



46

 

 

6.19          Second Warehouse Facility. Neither the Seller nor the Company will
permit any Affiliate or Subsidiary thereof to enter into a Second Warehouse
Facility with borrowing base eligibility criteria that are more restrictive on
the Seller or any Affiliate or Subsidiary thereof than the terms of this
Agreement. If the Seller or any Affiliate of Subsidiary thereof enters into any
amendment, waiver or modification to the Second Warehouse Facility to include
borrowing base eligibility criteria that are more restrictive on the Seller or
any Affiliate or Subsidiary thereof than the terms of this Agreement (such
modification being referred to as a “Warehouse Modification”), then this
Agreement shall automatically be deemed modified to contain such more restricted
eligibility criteria. Promptly but in no event more than five Business Days
following the execution of any amendment to the Second Warehouse Facility
documentation providing for a Warehouse Modification, the Company shall furnish
the Administrative Agent and each Lender with a copy of such amendment,
including on a redacted basis if required by the confidentiality restrictions of
such document.

6.20          Restricted Payments. Neither Seller nor Company will permit Parent
to declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so.

Section 7.                EVENTS OF DEFAULT

7.1              Events of Default. If any one or more of the following events
shall occur.

(a)                Failure to Make Payments When Due. Other than with respect to
a Borrowing Base Deficiency, failure by Company to pay (i) when due, the
principal of and premium, if any, on any Loan whether at stated maturity
(including on the Maturity Date), by acceleration or otherwise; (ii) within
three (3) Business Days after its due date, any interest on any Loan or any fee
due hereunder; or (iii) within thirty (30) days after its due date, any other
amount due hereunder; or

(b)               Default in Other Agreements.

(i)                 Failure of Seller or any Subsidiary of Seller to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness with a principal amount in excess of
$1,000,000, in each case beyond the grace period, if any, provided therefor; or
breach or default by Seller or any Subsidiary of Seller with respect to any
other material term of (1) one or more items of Indebtedness with a principal
amount in excess of $1,000,000, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore; or

(ii)               Breach, default or other similar occurrence by Seller or an
Affiliate of Seller under any other document or agreement to which
Administrative Agent or any Lender is a party to.

(c)                Breach of Certain Covenants. Failure of Company to perform or
comply with any term or condition contained in Section 5.13; or

(d)               Breach of Representations, etc. Any representation or
warranty, certification or other statement made or deemed made by Company or
Seller (or Seller as Servicer) in any Credit Document or in any statement or
certificate at any time given by Company or Seller (or Seller as Servicer) in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect, other than any representation, warranty,
certification or other statement which is qualified by materiality or “Material
Adverse Effect”, in which case, such representation, warranty, certification or
other statement shall be true and correct in all respects, in each case, as of
the date made or deemed made and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Seller becoming aware of such default, or (ii) receipt by Company of
written notice from the Administrative Agent or any Lender of such default; or



47

 

 

(e)                Other Defaults Under Credit Documents. Company or Seller
shall default in the performance of or compliance with any term or covenant
contained herein or any of the other Credit Documents other than any such term
referred to in any other Section of this Section 7.1 and such default shall not
have been remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of Company or Seller becoming aware of such default, or (ii)
receipt by Company or Seller of written notice from Administrative Agent or any
Lender of such default; or

(f)                Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Company or Seller in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or Seller under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Company or Seller, or over all or a substantial part of its respective property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Company or
Seller for all or a substantial part of its respective property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Company or Seller, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

(g)               Voluntary Bankruptcy; Appointment of Receiver, etc. (i)
Company or Seller shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; or Company or Seller shall make any assignment for the benefit of
creditors; or (ii) Company or Seller shall be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due; or the board of directors (or similar governing body) of Company or Seller
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 7.1(h); or

(h)               Judgments and Attachments.

(i)                 Any money judgment, writ or warrant of attachment or similar
process (to the extent not adequately covered by insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage) shall be entered
or filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or

(ii)               Any money judgment, writ or warrant of attachment or similar
process involving in any individual case or in the aggregate at any time an
amount in excess of $1,000,000 (in any case to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Seller (or Seller as
Servicer) or any of its assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or

(iii)             Any tax lien or lien of the PBGC shall be entered or filed
against Company or Seller (involving, with respect to Seller only, an amount in
excess of $1,000,000) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10) days;

(i)                 Dissolution. Any order, judgment or decree shall be entered
against Company or Seller decreeing the dissolution or split up of Company or
Seller, as the case may be, and such order shall remain undischarged or unstayed
for a period in excess of thirty (30) days; or

(j)                 Employee Benefit Plans. (i) There shall occur one or more
ERISA Events which individually or in the aggregate results which has a Material
Adverse Effect during the term hereof or result in a Lien being imposed on the
Collateral; or (ii) Company shall establish or contribute to any Employee
Benefit Plan; or

(k)               Change of Control. A Change of Control shall occur; or

(l)                 [Reserved]; or

(m)             Key Person Event. A Key Person Event shall have occurred; or

(n)               Servicing Agreement. A Servicer Default shall have occurred
and be continuing; or

(o)               Backup Servicer Default. The Backup Servicer shall resigned or
be terminated as a result of any action or inaction of the Company or the
Servicer; or



48

 

 

(p)               Borrowing Base Deficiency; Repurchase Failure. (i) Failure by
Company to pay any Borrowing Base Deficiency within three (3) Business Days
after the due date thereof, or (ii) failure of Seller to repurchase any Lease as
and when required under the Asset Purchase Agreement or the Intermediate Seller
to repurchase any Lease as and when required under the Asset Sale Agreement; or

(q)               Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) this Agreement or any Collateral
Document ceases to be in full force and effect (other than in accordance with
its terms) or shall be declared null and void by a court of competent
jurisdiction or the enforceability thereof shall be impaired in any material
respect, or the Administrative Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document (in each case, other than (A) by reason of a release of Collateral in
accordance with the terms hereof or thereof or (B) the satisfaction in full of
the Obligations and any other amount due hereunder or any other Credit Document
in accordance with the terms hereof); or (ii) any of the Credit Documents for
any reason, other than the satisfaction in full of all Obligations and any other
amount due hereunder or any other Credit Document (other than contingent
indemnification obligations for which demand has not been made), shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void by a court of competent jurisdiction or a party
thereto or Seller, as the case may be, shall repudiate its obligations
thereunder or shall contest the validity or enforceability of any Credit
Document in writing; or

(r)                 Breach of Financial Covenants. A breach of any Financial
Covenant shall have occurred;

(s)                Proof of Purchase Verification Event and Verification Event.
With respect to any Proof of Purchase Verification Event or Verification Event,
the Administrative Agent, Verification Agent or its respective designee has
noted errors, exceptions or discrepancies with respect to the reconciliation of
the delivered documents to the Lease File and such errors, exceptions or
discrepancies have not been remedied within thirty (30) Business Days following
receipt of notice of such errors by the Company;

(t)                 Investment Company Act. Seller or Company become subject to
any federal or state statute or regulation which may render all or any portion
of the Obligations unenforceable, or Company becomes a required to be register
or controlled by an “investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940; or

(u)               Payment Processing Expense. For any Monthly Period, the
Payment Processing Expense Ratio exceeds 12%.

THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon written notice to Company, terminate the
Commitments, if any, of each Lender having such Commitments, (x) upon written
notice to Company, declare the unpaid principal amount of and accrued interest
on the Loans and all other Obligations immediately due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Company; (y) direct the Administrative
Agent to enforce any and all Liens and security interests created pursuant to
the Collateral Documents and (z) take any and all other actions and exercise any
and all other rights and remedies of the Administrative Agent under the Credit
Documents; provided that upon the occurrence of any Event of Default described
in Section 7.1(g) or 7.1(h), the unpaid principal amount of and accrued interest
on the Loans and all other Obligations shall immediately become due and payable,
and  the Commitments shall automatically and immediately terminate, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Company. In addition, pursuant to the
Servicing Agreement, the Administrative Agent may terminate the Servicing
Agreement and appoint a Successor Servicer upon the occurrence of a Servicer
Default.

Notwithstanding the foregoing or anything to the contrary contained herein, no
Default or Event of Default shall be deemed to have occurred or declared as such
if such Default or Event of Default would be based on the occurrence or the
expectation of an occurrence of a Material Adverse Effect unless the act,
omission, event or circumstance giving rise thereto would be expected to have a
material adverse effect as determined by a reasonable person (as opposed to
Administrative Agent in its sole and absolute discretion) on: (i) the business,
operations, properties, assets, financial condition or results of operations of
Parent, Seller and its subsidiaries, taken as a whole; (ii) the ability of
Company to pay any Obligations or Company or Seller to fully and timely perform,
in any material respect, its obligations under any Credit Document; (iii) the
legality, validity, binding effect, or enforceability against Company or Seller
of any Credit Document to which it is a party; (iv) the existence, perfection,
priority or enforceability of any security interest in the Pledged Leases; (v)
the validity, collectability, or enforceability of the Pledged Leases taken as a
whole or in any material part, or (vi) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent and any Lender or any
Secured Party under any Credit Document.



49

 

 

Section 8.                Administrative AGENT

8.1              Appointment of Administrative Agent. Each Lender hereby
authorizes WE 2014-1, LLC to act as Administrative Agent to the Lenders
hereunder and under the other Credit Documents and each Lender hereby authorizes
WE 2014-1, LLC, in such capacity, to act as its agent in accordance with the
terms hereof and the other Credit Documents. The provisions of this Section 8
are solely for the benefit of Administrative Agent and Lenders and neither
Company nor Seller shall have any rights as a third party beneficiary of any of
the provisions thereof (other than Section 8.6 with respect to which the Company
shall have the right to enforce). In performing its functions and duties
hereunder, Administrative Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for any Lender, Seller or any of its
Subsidiaries.

8.2              Powers and Duties. Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Credit Documents
as are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.

8.3              General Immunity.

(a)                Exculpatory Provisions Relating to Administrative Agent.
Neither Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable to any Lender for any action taken or
omitted by Administrative Agent under or in connection with any of the Credit
Documents except to the extent caused by Administrative Agent’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order. Administrative Agent shall be entitled to refrain
from any act or the taking of any action (including the failure to take an
action) in connection herewith or any of the other Credit Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until Administrative Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 9.4) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), Administrative Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Seller and Company), accountants, experts and other professional advisors
selected by it; and (ii) no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under Section
9.4).

8.4              Lenders’ Representations, Warranties and Acknowledgment.

(a)                Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Seller and
Company in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Seller and
Company. The Administrative Agent shall have no duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and the Administrative
Agent shall have no responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b)               The Administrative Agent and each Lender, by delivering its
signature page to this Agreement, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by the Administrative Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date.



50

 

 

8.5              Right to Indemnity.

(a)                Administrative Agent. The Lenders severally agree to
indemnify Administrative Agent, its Affiliates and their respective officers,
partners, directors, trustees, employees and agents (each, an “ Indemnitee Agent
Party”), to the extent that such Indemnitee Agent Party shall not have been
reimbursed by Company or Seller, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

8.6              Successor Administrative Agent.

(a)                Administrative Agent.

(i)                 Administrative Agent may resign at any time by giving thirty
(30) days’ prior written notice thereof to Company. Upon any such written notice
of resignation, Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Administrative Agent provided,
that the appointment of a successor Administrative Agent shall require (so long
as no Default or Event of Default has occurred and is continuing) Company’s
approval, which approval shall not be unreasonably withheld, delayed or
conditioned. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Administrative Agent, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.

(ii)               Notwithstanding anything herein to the contrary,
Administrative Agent may assign its rights and duties as Administrative Agent
hereunder to one of its Affiliates without the prior written consent of, or
prior written notice to, Company or the Lenders; provided that Company and the
Lenders may deem and treat such assigning Administrative Agent as Administrative
Agent for all purposes hereof, unless and until such assigning Administrative
Agent provides written notice to Company and Lenders of such assignment. Upon
such assignment such Affiliate shall succeed to and become vested with all
rights, powers, privileges and duties as Administrative Agent hereunder and
under the other Credit Documents.

8.7              Collateral Documents. Each Lender hereby further authorizes
Administrative Agent, on behalf of and for the benefit of Lenders, to be the
agent for and representative of Lenders with respect to the Collateral and the
Collateral Documents. Subject to Section 9.4, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 9.4) have otherwise consented. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company and each
Lender hereby agree that (i) no Lender shall have any right individually to
realize upon any of the Collateral, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Administrative Agent, and (ii) in the event of a foreclosure by Administrative
Agent on any of the Collateral pursuant to a public or private sale,
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Administrative Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations or any other
amount due hereunder as a credit on account of the purchase price for any
collateral payable by Administrative Agent at such sale.



51

 

 

Section 9.                MISCELLANEOUS

9.1              Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to
Company or Administrative Agent shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three (3) Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, no notice to the Administrative Agent shall be effective until
received by the Administrative Agent, provided, however, that Company may
deliver, or cause to be delivered, the Borrowing Base Certificate, Borrowing
Base Report, any Funding Notice and any financial statements or reports
(including any collateral performance tests) by electronic mail pursuant to
procedures approved by the Administrative Agent until any Lender notifies
Company that it can no longer receive such documents using electronic mail. Any
Borrowing Base Certificate, Borrowing Base Report, Funding Notice or financial
statements or reports sent to an electronic mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, if available,
return electronic mail or other written acknowledgement), provided, that if such
document is sent after 5:00 p.m. Eastern Standard time, such document shall be
deemed to have been sent at the opening of business on the next Business Day.

9.2              Expenses. Company agrees to pay promptly (a) (i) all the
Administrative Agent’s actual, reasonable and documented out-of-pocket costs and
expenses (including reasonable and customary fees and expenses of Mayer Brown
LLP, counsel to the Administrative Agent) of negotiation, preparation, execution
and administration of the Credit Documents and any consents, waivers or other
amendments or modifications to the Credit Documents; (b) all the actual,
documented out-of-pocket costs and reasonable out-of-pocket expenses of
creating, perfecting and enforcing Liens in favor of Administrative Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable and documented out-of-pocket fees, expenses and disbursements of a
single counsel for all Secured Parties; (c) subject to the terms of this
Agreement (including any limitations set forth in Section 5.5), all the
Administrative Agent’s actual, reasonable and documented out-of-pocket costs and
reasonable fees, expenses for, and disbursements of any of Administrative
Agent’s, auditors, accountants, consultants or appraisers incurred by
Administrative Agent; and (d) after the occurrence of a Default or an Event of
Default, all documented, out-of-pocket costs and expenses, including reasonable
attorneys’ fees, and costs of settlement, incurred by the Administrative Agent
or any Lender in enforcing any Obligations of or in collecting any payments due
from Company or Seller hereunder or under the other Credit Documents by reason
of such Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

9.3              Indemnity.

(a)                In addition to the payment of expenses pursuant to Section
9.2 and the indemnification provided pursuant to Sections 2.19(e) and 8.5,
whether or not the transactions contemplated hereby shall be consummated,
Company agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Affected Party and each Lender, their
Affiliates and their respective officers, partners, directors, trustees,
employees and agents and persons identified in the last sentence of Section
2.4(b) hereof (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory, or sole negligence of such
INDEMNITEE excluding any amounts in respect of claims for taxes not otherwise
payable by Company under Section 2.16(b)(iii); provided, Company shall not have
any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence, bad faith or willful misconduct, as determined by a court of
competent jurisdiction in a final non-appealable order of that Indemnitee. To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 9.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, Company shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them. Indemnification of an Affected Party is subject to and not in
addition to the indemnification provided pursuant to Section 2.19(e) and 8.5.



52

 

 

(b)               To the extent permitted by applicable law, Company shall not
assert, and Company hereby waives, any claim against any Affected Party or
Lender and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

9.4              Amendments and Waivers.

(a)                Requisite Lenders’ Consent. Subject to Sections 9.4(b) and
9.4(c), no amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by Company or Seller
therefrom, shall in any event be effective without the written concurrence of
Company, Administrative Agent and the Requisite Lenders.

(b)               Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

(i)                 extend the scheduled final maturity of any Loan;

(ii)               waive, reduce or postpone any scheduled repayment (but not
prepayment);

(iii)             reduce the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to Section
2.8) or any fee payable hereunder;

(iv)             extend the time for payment of any such interest or fees;

(v)               reduce the principal amount of any Loan;

(vi)             (x) amend the definition of “Borrowing Base” or (y) amend,
modify, terminate or waive Section 2.12, Section 2.13 or Section 2.14 or any
provision of this Section 9.4(b) or Section 9.4(c);

(vii)           amend the definition of “Requisite Lenders” “Exposure,” “Pro
Rata Share,” “Advance Rate,” “Availability,” or any definition used therein;
provided, with the consent of Administrative Agent, Company and the Requisite
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans are included on the Closing Date;

(viii)         release all or substantially all of the Collateral except as
expressly provided in the Credit Documents; or

(ix)             consent to the assignment or transfer by Company or Seller of
any of its respective rights and obligations under any Credit Document.

(c)                Other Consents. No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
Company or Seller therefrom, shall:

(i)                 increase any Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Commitment of any
Lender;

(ii)               amend, modify, terminate or waive any provision of Section
3.2(a) with regard to any Loan of the Lenders without the consent of the
Requisite Lenders;

(iii)             amend the definitions of “Eligibility Criteria” or “Eligible
Obligor” or amend any portion of Appendix C without the consent of the Requisite
Lenders;

(iv)             amend or modify any provision of Sections 2.11 without the
consent of the Requisite Lenders; provided, however, that, notwithstanding the
foregoing, any such amendment or modification during the continuance of any
Event of Default or Servicer Default shall only require the consent of the
Requisite Lenders; or

(v)               amend or modify any provision of Section 7.1 without the
consent of the Requisite Lenders; provided, however, that, notwithstanding the
foregoing, any waiver of the occurrence of a Default or an Event of Default
shall only require the consent of the Requisite Lenders.



53

 

 

(d)               Execution of Amendments, etc. Administrative Agent may, but
shall have no obligation to, with the concurrence of the Requisite Lenders,
execute amendments, modifications, waivers or consents on behalf of the Lenders.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Company
or Seller in any case shall entitle Company or Seller to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.4
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company. Notwithstanding anything to the contrary
contained in this Section 9.4, if the Administrative Agent and Company shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent in its reasonable discretion), in any provision of the Credit Documents,
then the Administrative Agent and Company shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent by the Requisite Lenders if the same is not objected to in writing by
the Requisite Lenders within five (5) Business Days following receipt of notice
thereof.

9.5              Successors and Assigns; Participations.

(a)                Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. Neither
Company’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by it without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 8.5, Indemnitees under Section 9.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)               Register. Company, Paying Agent, Administrative Agent and
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 9.5(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

(c)                Right to Assign. Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments) to any Person constituting an Eligible Assignee. Each such
assignment pursuant to this Section 9.5(c) (other than an assignment to any
Person meeting the criteria of clause (i) of the definition of the term of
“Eligible Assignee”) shall be in an aggregate amount of not less than $5,000,000
(or such lesser amount as may be agreed to by Company and Administrative Agent
or as shall constitute the aggregate amount of the Commitments and Loans of the
assigning Lender) with respect to the assignment of the Commitments and Loans.

(d)               Mechanics. The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.16(e).

(e)                Notice of Assignment. Upon the Administrative Agent’s receipt
and acceptance of a duly executed and completed Assignment Agreement and any
forms, certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent shall (i) provide Paying Agent with written
notice of such assignment, (ii) give prompt written notice thereof to Company,
and (iii) maintain a copy of such Assignment Agreement.



54

 

 

(f)                Representations and Warranties of Assignee. Each Lender, upon
execution and delivery of the Agreement or upon executing and delivering an
Assignment Agreement, as the case may be, represents and warrants as of the
Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and (iii)
it will make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 9.5, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

(g)               Effect of Assignment. Subject to the terms and conditions of
this Section 9.5, as of the “Effective Date” specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a “Lender” for all purposes hereof; (ii)
the assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned thereby pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination
hereof under Section 9.7) and be released from its obligations hereunder (and,
in the case of an Assignment Agreement covering all or the remaining portion of
an assigning Lender’s rights and obligations hereunder, such Lender shall cease
to be a party hereto; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising prior to the effective date of such assignment;
(iii) the Commitments shall be modified to reflect the Commitment of such
assignee and any Commitment of such assigning Lender, if any; and (iv) if any
such assignment occurs after the issuance of any Note hereunder, the assigning
Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Loan Notes to Administrative
Agent for cancellation, and thereupon Company shall issue and deliver new Loan
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(h)               Participations. Each Lender shall have the right at any time
to sell one or more participations to any Person (other than Seller, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Loan or Loan Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement, or (iii) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided in
the Credit Documents) supporting the Loans hereunder in which such participant
is participating. Company agrees that each participant shall be entitled to the
benefits of Sections 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (c) of this Section;
provided, (i) a participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, except to
the extent such entitlement to receive a greater payment results from a change
in law that occurs after the participant acquired the applicable participation,
unless the sale of the participation to such participant is made with Company’s
prior written consent, and (ii) a participant that would be a Non-US Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
Company (through a Designated Officer) is notified of the participation at the
time it is sold to such participant and such participant agrees, for the benefit
of Company, to comply with Section 2.16 as though it were a Lender. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 9.3 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender. Any Lender that sells
such a participation shall, acting solely for this purpose as an agent of
Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in such participation and other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person other than Company (through a Designated Officer), including the identity
of any Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, neither the Administrative Agent nor the Paying Agent shall have
responsibility for maintaining a Participant Register. The Register shall be
available for inspection by any Designated Officer of Company at any reasonable
time and from time to time upon reasonable prior notice. Company shall not
disclose the identity of any Participant of any Lender or any information
relating to such Participant’s interest or obligation to any Person, provided
that Company may make (1) disclosures of such information to Affiliates of such
Lender and to their agents and advisors provided that such Persons are informed
of the confidential nature of the information and will be instructed to keep
such information confidential, and (2) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable Lender of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of Company by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.



55

 

 

(i)                 Certain Other Assignments. In addition to any other
assignment permitted pursuant to this Section 9.5 any Lender may assign, pledge
and/or grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Loan Notes, if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Company and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder;
and

9.6              Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

9.7              Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of Company set
forth in Sections 2.15, 2.16, 9.2, 9.3, and 9.9 and the agreements of Lenders
set forth in Sections 2.14, 8.3(b) and 8.5 shall survive the payment of the
Loans and the termination hereof.

9.8              No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to the Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

9.9              Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of Company or any other Person or against or in payment of any or all of
the Obligations or any other amount due hereunder. To the extent that Company
makes a payment or payments to Administrative Agent or Lenders, Administrative
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

9.10          Severability. In case any provision in or obligation hereunder or
any Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.



56

 

 

9.11          Obligations Several; Actions in Concert. The obligations of
Lenders hereunder are several and no Lender shall be responsible for the
obligations or Commitment of any other Lender hereunder. Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. Anything in this
Agreement or any other Credit Document to the contrary notwithstanding, each
Lender hereby agrees with each other Lender that no Lender shall take any action
to protect or enforce its rights arising out of this Agreement or any Loan Note
or otherwise with respect to the Obligations without first obtaining the prior
written consent of the applicable Agent (other than the Administrative Agent) or
Requisite Lenders (as applicable), it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and any Loan Note or
otherwise with respect to the Obligations shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders (as applicable).

9.12          Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

9.13          APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

9.14          CONSENT TO JURISDICTION.

(A)             ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF
OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT ABOVE
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (d) AGREES THAT ADMINISTRATIVE AGENT AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.

(B)              COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 9.1 OR ON CORPORATION SERVICE COMPANY, 1180 AVENUE OF THE
AMERICAS, SUITE 210, NEW YORK, NEW YORK 10036, AND HEREBY APPOINTS CORPORATION
SERVICE COMPANY, AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY AND ALL
SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE EFFECTIVE AGAINST COMPANY IF GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE EVENT CORPORATION
SERVICE COMPANY SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND
IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, COMPANY SHALL PROMPTLY
APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF
PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.14 ABOVE, AND
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.



57

 

 

9.15          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.16          Confidentiality. The Administrative Agent and Lender shall hold
all non-public information regarding Seller and its Subsidiaries and their
businesses obtained by such Lender or Administrative Agent confidential and
shall not disclose such information; provided, however, that, in any event, a
Lender or Administrative Agent may make (a) disclosures of such information to
Affiliates of such Lender or Administrative Agent and to their agents, auditors,
attorneys and advisors (and to other persons authorized by a Lender or
Administrative Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 9.16)
provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Administrative Agent such
Persons will be instructed to keep, such information confidential, (b)
disclosures of such information to any other Lender or Administrative Agent, (c)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein, (d) disclosure to any rating agency when required
by it, (e) disclosure to any Lender’s financing source or the directors,
trustees, officers, employees, agents, attorneys, independent or internal
auditors, financial advisors or other professional advisors of such financing
source who, in each case, agree to hold confidential such confidential
information substantially in accordance with this Section 9.16, (f) disclosures
required by any applicable statute, law, rule or regulation or requested by any
Governmental Authority or representative thereof or by any regulatory body or by
the NAIC or pursuant to legal or judicial process or other legal proceeding;
provided, that unless specifically prohibited by applicable law or court order,
each Lender or Administrative Agent shall make reasonable efforts to notify
Company of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender or Administrative Agent by
such Governmental Authority) for disclosure of any such non-public information
prior to disclosure of such information, and (g) any other disclosure authorized
by Company in writing in advance. Notwithstanding the foregoing, (i) the
foregoing shall not be construed to prohibit the disclosure of any information
that is or becomes publicly known or information obtained by a Lender or
Administrative Agent from sources other than Company other than as a result of a
disclosure by the Administrative Agent or Lender known (or that should have
reasonably been known) to be in violation of this Section 9.16, and (ii) on or
after the Closing Date, the Administrative Agent may, at its own expense issue
news releases and publish “tombstone” advertisements and other announcements
generally describing this transaction in newspapers, trade journals and other
appropriate media (which may include use of logos of Company or Seller)
(collectively, “Trade Announcements”). Company shall not issue, and shall cause
Seller not to issue, any Trade Announcement using the name of the Administrative
Agent or Lender, or their respective Affiliates or referring to this Agreement
or the other Credit Documents, or the transactions contemplated thereunder
except (x) disclosures required by applicable law, regulation, legal process or
the rules of the Securities and Exchange Commission or (y) with the prior
approval of Administrative Agent (such approval not to be unreasonably
withheld). The Company hereby acknowledges and agrees (for itself and on behalf
of its Affiliates) to keep all fee, pricing and other economic terms related to
this Agreement and each other Credit Document confidential and not disclose such
information except that the Company may make (a) disclosures of such information
to Affiliates and to its and their agents, auditors, attorneys and advisors (and
to other persons authorized by the Company to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.16) provided that such Persons are informed of the
confidential nature of the information, and are instructed to keep, such
information confidential, (b) disclosure to any rating agency when required by
it, (c) disclosures required by any applicable statute, law, rule or regulation
(including the rules of the Securities and Exchange Commission) or requested by
any Governmental Authority or representative thereof or by any regulatory body
or by the NAIC or pursuant to legal or judicial process or other legal
proceeding; provided, that unless specifically prohibited by applicable law or
court order, the Company shall make reasonable efforts to notify the
Administrative Agent of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of the
Company by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information, and (d) any other
disclosure authorized by Administrative Agent and the Company in writing in
advance.



58

 

 

9.17          Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest and (b) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest, throughout the contemplated term of
the Obligations hereunder.

9.18          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

9.19          Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

9.20          Patriot Act. Each Lender, Paying Agent and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Company that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies Company, which information includes the name
and address of Company and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Company in accordance with the
Act.

[Remainder of page intentionally left blank]



59

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.



  FLEXSHOPPER 2, LLC, as Company           By: /s/ Brad Bernstein     Name: Brad
Bernstein     Title:CEO                 WELLS FARGO BANK, N.A.,     as Paying
Agent                 By: /s/ Brett Hudson     Name: Brett Hudson     Title:
Vice President                 WE 2014-1, LLC,     as Administrative Agent and
Lender                 By: /s/ Patrick Lo     Name: Patrick Lo     Title:
Managing Director        

 


60



--------------------------------------------------------------------------------

 

 

 